Case 19-10323-CSS   Doc 486-1   Filed 06/20/19   Page 1 of 54




                    EXHIBIT 1
               Case 19-10323-CSS              Doc 486-1        Filed 06/20/19         Page 2 of 54



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

PERNIX SLEEP, INC., et al.1                                    Case No. 19-10323 (CSS)

                           Debtors.                            Jointly Administered


  SECONDTHIRD AMENDED JOINT PLAN OF LIQUIDATION OF PERNIX SLEEP,
INC. AND ITS AFFILIATED DEBTORS AND DEBTORS-IN-POSSESSION PURSUANT
                                 TO
                 CHAPTER 11 OF THE BANKRUPTCY CODE

NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER, ACCEPTANCE,
COMMITMENT, OR LEGALLY BINDING OBLIGATION OF ANY DEBTOR OR ANY
OTHER PARTY IN INTEREST AND THIS PLAN IS SUBJECT TO APPROVAL BY THE
 BANKRUPTCY COURT AND OTHER CUSTOMARY CONDITIONS. THIS PLAN IS
          NOT AN OFFER WITH RESPECT TO ANY SECURITIES.

PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT,
YOU SHOULD NOT RELY ON THE INFORMATION CONTAINED HEREIN, OR THE
               TERMS OF THIS PLAN FOR ANY PURPOSE

DAVIS POLK & WARDWELL LLP                                  LANDIS RATH & COBB LLP
Eli J. Vonnegut (Admitted pro hac vice)                    Adam G. Landis (No. 3407)
Christopher S. Robertson (Admitted pro hac                 Kerri K. Mumford (No. 4186)
vice)                                                      Jennifer L. Cree (No. 5919)
450 Lexington Avenue                                       Nicolas E. Jenner (No. 6554)
New York, New York 10017                                   919 Market Street, Suite 1800
Telephone: (212) 450-4000                                  Wilmington, DE 19801
Facsimile: (212) 701-5800                                  Telephone: (302) 467-4400
Counsel to Debtors and                                     Facsimile: (302) 467-4450
                                                            Counsel to the Debtors and

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc. (2769),
Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland Limited
(3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1, LLC (N/A), Pernix Holdco
2, LLC (N/A), Pernix Holdco 3, LLC (N/A). The Debtors’ corporate headquarters and the mailing address is 10 North
Park Place, Suite 201, Morristown, NJ 07960.




{1228.002-W0056540.0056540.2}
               Case 19-10323-CSS   Doc 486-1   Filed 06/20/19   Page 3 of 54



Debtors-In-Possession                      Debtors-In-Possession




{1228.002-W0056540.0056540.2}                  2
                 Case 19-10323-CSS                      Doc 486-1            Filed 06/20/19               Page 4 of 54



                                                   TABLE OF CONTENTS
                                                                                                                                          Page

INTRODUCTION ...........................................................................................................................1

ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
TIME AND GOVERNING LAW...................................................................................................1

          A.         Defined Terms. ........................................................................................................1
          B.         Rules of Interpretation and Computation of Time. ...............................................14
          C.         Governing Law. .....................................................................................................14
          D.         Reference to Monetary Figures. ............................................................................14

ARTICLE II ADMINISTRATIVE CLAIMS, AND PRIORITY TAX CLAIMS.......................15

          A.         Administrative Claims...........................................................................................15
          B.         Priority Tax Claims. ..............................................................................................16
          C.         Statutory Fees. .......................................................................................................16
          D.         DIP Claims ............................................................................................................16

ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .......17

          A.         Classification of Claims and Interests. ..................................................................17
          B.         Summary of Classification. ...................................................................................17
          C.         Treatment of Claims and Interests.........................................................................17
          D.         Special Provision Governing Claims that are Not Impaired. ................................20
          E.         Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
                     Bankruptcy Code. ..................................................................................................20
          F.         Subordinated Claims. ............................................................................................20
          G.         Elimination of Vacant Classes; Presumed Acceptance by Non-Voting
                     Classes. ..................................................................................................................21
          H.         Controversy Concerning Impairment. ...................................................................21
          I.         Acceptance or Rejection of the Plan......................................................................21

ARTICLE IV MEANS FOR IMPLEMENTATION OF THE PLAN ..........................................21

          A.         Vesting of Assets. ..................................................................................................21
          B.         Sources of Consideration for Plan Distributions ...................................................21
          C.         Post-Effective Date Debtors ..................................................................................22
          D.         Plan Administrator.................................................................................................22
          E.         Tax Returns ...........................................................................................................24
          F.         Dissolution of the Post-Effective Date Debtors ....................................................24
          G.         Liquidating Trust. ..................................................................................................24
          H.         Cancellation of Existing Securities........................................................................27
          I.         Indemnification Obligations. .................................................................................28
          J.         Effectuating Documents; Further Transactions.....................................................28
          K.         Exemption from Certain Taxes and Fees. .............................................................28
          L.         Treatment of Causes of Action..............................................................................28

{1228.002-W0056540.0056540.2}                                                i
                  Case 19-10323-CSS                     Doc 486-1             Filed 06/20/19              Page 5 of 54



ARTICLE V ..................................................................................................................................29

           A.         Disbursing Agents .................................................................................................29
           B.         Unclaimed Funds...................................................................................................29
           C.         Cash Payments.......................................................................................................30
           D.         Distribution for Allowed Claims. ..........................................................................30
           E.         Interest and Charges. .............................................................................................30
           F.         Compliance with Tax Requirements. ....................................................................30
           G.         Fractional Dollars: De Minimis Distributions. ......................................................31
           H.         Delivery of Distributions to Holders of Allowed Claims......................................31
           I.         No Penalty Claims. ................................................................................................31
           J.         Setoffs and Recoupment........................................................................................31
           K.         Distributions by Liquidating Trust. .......................................................................32
           L.         Claims Paid or Payable by Third Parties. ..............................................................32
           M.         Delivery of Distributions to Holders of Prepetition Convertible Notes
                      Claims and Prepetition Exchangeable Note Claims..............................................34

ARTICLE VI .................................................................................................................................34

THE GLOBAL SETTLEMENT ...................................................................................................34

ARTICLE VII TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
LEASES ........................................................................................................................................35

           A.         Rejection of Executory Contracts and Unexpired Leases. ....................................35
           B.         Claims Based on Rejection of Executory Contracts or Unexpired Leases............36

ARTICLE VIII RELEASE, INJUNCTION AND RELATED PROVISIONS.............................36

           A.         Release of Liens.....................................................................................................36
           B.         Liabilities to, and Rights of, Governmental Units.............................................3637
           C.         Exculpation............................................................................................................37
           D.         Release...................................................................................................................37
           E.         Injunction...............................................................................................................38
           F.         Term of Injunctions or Stays. ................................................................................39

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION AND
CONSUMMATION OF THE PLAN............................................................................................39

           A.         Conditions Precedent to Confirmation. .................................................................39
           B.         Conditions Precedent to the Effective Date...........................................................39
           C.         Waiver of Conditions. ...........................................................................................40
           D.         Effect of Failure of Conditions..............................................................................40

ARTICLE X MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN ..........40

           A.         Modification and Amendments. ............................................................................40
           B.         Effect of Confirmation on Modifications. .............................................................41

{1228.002-W0056540.0056540.2}                                                 ii
               Case 19-10323-CSS                     Doc 486-1            Filed 06/20/19               Page 6 of 54



         C.       Revocation or Withdrawal of Plan. .......................................................................41

ARTICLE XI RETENTION OF JURISDICTION .......................................................................41

ARTICLE XII MISCELLANEOUS PROVISIONS.....................................................................41

         A.       Immediate Binding Effect. ....................................................................................41
         B.       Additional Documents...........................................................................................42
         C.       Statutory Committee and Cessation of Fee and Expense Payment. ......................42
         D.       Reservation of Rights. ...........................................................................................42
         E.       Successors and Assigns. ........................................................................................42
         F.       Notices. ..................................................................................................................42
         G.       Entire Agreement...................................................................................................43
         H.       Exhibits..................................................................................................................43
         I.       Severability of Plan Provisions..............................................................................43
         J.       Closing of Chapter 11 Cases. ................................................................................44
         K.       No Admission Against Interest. ............................................................................44
         L.       No Waiver..............................................................................................................44
         M.       Headings. ...............................................................................................................44
         N.       Governing Law. .....................................................................................................44
         O.       Conflicts. ...............................................................................................................44
         P.       No Discharge .........................................................................................................45




{1228.002-W0056540.0056540.2}                                             iii
               Case 19-10323-CSS            Doc 486-1   Filed 06/20/19    Page 7 of 54



                                              INTRODUCTION

               Pernix Sleep, Inc. and its affiliates, as debtors and debtors-in-possession (each a
“Debtor” and collectively, the “Debtors”), propose this joint plan of liquidation pursuant to
chapter 11 of the Bankruptcy Code (the “Plan”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in Article I.A hereof.

               The Plan is supported by the Debtors, the Creditors’ Committee and the Debtors’
primary stakeholder, the Highbridge Parties. The Plan, if consummated, will implement the UCC
Settlement, which was the result of extensive, arm’s length and good faith negotiations among the
Debtors, the Highbridge Parties and the Creditors’ Committee.

                The Debtors have requested consolidation for procedural purposes only for the
Chapter 11 Cases. Holders of Claims and Interests may refer to the Disclosure Statement for a
discussion of the Debtors’ history, businesses, assets, results of operations, and historical financial
information, as well as a summary and description of this Plan. Each of the Debtors is a proponent
of the Plan within the meaning of section 1129 of the Bankruptcy Code.

                                      ARTICLE I
                       DEFINED TERMS, RULES OF INTERPRETATION,
                       COMPUTATION OF TIME AND GOVERNING LAW

                  A.       Defined Terms.
                  As used in this Plan, capitalized terms have the meanings ascribed to them below.
        1.     “Administrative Claim” means any Claim against the Debtors or their Estates for
costs and expenses of administration pursuant to sections 503(b), 507(a)(2), 507(b) or 1114(e)(2)
of the Bankruptcy Code, including: (a) the actual and necessary costs and expenses of preserving
the Estates and operating the businesses of the Debtors (such as wages, salaries or commissions for
services and payments for goods and other services and leased premises) incurred after the Petition
Date and through the Effective Date and (b) all fees and charges assessed against the Estates
pursuant to section 1930 of chapter 123 of the Judicial Code.
        2.      “Administrative Claims Bar Dates” means either (a) June 6, 2019 at 4:00 p.m.
(E.T) for all Administrative Claims arising, accruing or otherwise due and payable any time during
the period from the Petition Date through and including April 30, 2019, or (b) twenty-one (21)
days from service of the notice of Effective Date for all Administrative Claims arising, accruing or
otherwise due and payable any time during the period from May 1, 2019 through the Effective
Date.
        3.      “Affiliate” means, with respect to any specified Entity, any other Entity that
directly or indirectly, through one or more intermediaries, controls, is controlled by or is under
common control with, such specified Entity. For purposes of this definition, “control” (and any
similar term) means the power of one or more Entities to direct, or cause the direction of, the affairs
of another Entity by reason of ownership of voting stock or by contract or otherwise.
        4.     “Allowed” means with respect to any Claim against the Debtors or their Estates
(including any Administrative Claim) or portion thereof: (a) a Claim that is listed on the Debtors’
Schedules, as such Schedule may be amended from time to time in accordance with Bankruptcy

{1228.002-W0056540.0056540.2}
               Case 19-10323-CSS       Doc 486-1      Filed 06/20/19      Page 8 of 54



Rule 1009 prior to the closing of the Chapter 11 Cases, as neither disputed, contingent nor
unliquidated and for which no contrary Proof of Claim has been Filed and as to which no objection
to allowance thereof, or action to reclassify, subordinate or otherwise limit recovery with respect
thereto, shall have been Filed within such period of limitation fixed by this Plan, the Bankruptcy
Code, the Bankruptcy Rules or Final Order of the Bankruptcy Court; (b) a Claim that is allowed or
estimated for distribution purposes pursuant to the terms of the Plan or by a Final Order of the
Bankruptcy Court; or (c) a Claim as to which a Proof of Claim has been Filed and as to which no
objection has been Filed or action to reclassify, subordinate or otherwise limit recovery with
respect thereto has been Filed within such time period of limitation fixed by the Plan, the
Bankruptcy Code, the Bankruptcy Rules or a Final Order. Except for any Claim that is expressly
Allowed herein, any Claim that has been or is hereafter listed in the Schedules as contingent,
unliquidated or disputed and for which no Proof of Claim has been Filed as required in the Bar
Date Order is not considered Allowed and such person or entity shall not be treated as a creditor
with respect to such Claim for the purposes of voting and distributions under the Plan.
        5.      “Assets” means any and all of the right, title and interest of the Debtors in and to
property of whatever type or nature, including, without limitation, any real estate, buildings,
structures, improvements, privileges, rights, easements, leases, subleases, licenses, goods,
materials, supplies, furniture, fixtures, equipment, work in process, accounts, chattel paper, cash,
deposit accounts, reserves, deposits, contractual rights, intellectual property rights, Claims, Causes
of Action and any other general intangibles of the Debtors, as the case may be, including, without
limitation, the Debtors’ Estates.
       6.    “Asset Purchase Agreement” means that certain Amended and Restated Asset
Purchase Agreement, dated as of April 15, 2019, between the Debtors and Currax Holdings LLC
(formerly known as Phoenix Top Holdings LLC), as may be otherwise amended, modified or
supplemented from time to time, a copy of which was approved pursuant to the Sale Order and
Amendment 1 to Amended and Restated Asset Purchase Agreement, approved by the Order
Approving Amendment No. 1 to Amended and Restated Asset Purchase Agreement [D.I. 389].
        7.      “Avoidance Actions” means any and all Causes of Action to avoid or recover a
transfer of property, or avoid an obligation incurred by the Debtors pursuant to any applicable
section of the Bankruptcy Code, including Bankruptcy Code sections 544, 545, 547, 548, 549, 550,
551, 553(b), and 724(a) and any other applicable non-bankruptcy law, whether or not litigation has
been commenced with respect to such Causes of Action as of the Effective Date.
         8.       “Bankruptcy Code” means title 11 of the United States Code.
        9.     “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware having jurisdiction over the Chapter 11 Cases or any other court having jurisdiction over
the Chapter 11 Cases, including, to the extent of the withdrawal of the reference under 28 U.S.C.§
157, the United States District Court for the District of Delaware.
       10.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of the Judicial Code and the general, local and chambers rules of
the Bankruptcy Court.
       11.    “Bid Procedures Order” means the Order Approving (I) Sale Procedures for sale
of Debtors’ Assets, (II) Approving Stalking Horse Bid Protections; (III) Scheduling Auction for,
and Hearing to Approve, Sale of Debtors’ Assets, (IV) Approving Form and Manner of Notice of


{1228.002-W0056540.0056540.2}                         2
                Case 19-10323-CSS       Doc 486-1      Filed 06/20/19      Page 9 of 54



Sale, Auction and Sale Hearing, (V) Approving Assumption and Assignment Procedures and (VI)
Granting Related Relief [D.I. 191].
        12.    “Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)(6)).
          13.     “Buyer” means Currax Holdings, LLC (formerly known as Phoenix Top Holdings
LLC).
        14.     “Cash” means cash and cash equivalents, including, but not limited to, bank
deposits, wire funds, checks and legal tender of the United States of America or equivalents
thereof, but shall exclude the Committee Settlement Cash Recovery.
        15.      “Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
account, defense, offset, power, privilege, license and franchise of any kind or character
whatsoever, known, unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, whether arising before, on or after the Petition Date, in contract or in tort,
in law or in equity, or pursuant to any other theory of law. Causes of Action also include: (a) any
right of setoff, counterclaim or recoupment and any claim for breaches of duties imposed by law or
in equity; (b) any Avoidance Action; (c) any Claim or defense including fraud, mistake, duress and
usury and any other defenses set forth in Bankruptcy Code section 558; and (d) any state law
fraudulent transfer claim.
       16.    “Chapter 11 Cases” means the cases pending for the Debtors under chapter 11 of
the Bankruptcy Code jointly administered under case number 19-10323 (CSS).
          17.     “Claim” means any claim, as such term is defined in Bankruptcy Code section
101(5).
        18.   “Claims Bar Date” means the date or dates established by the Bankruptcy Court in
the Claims Bar Date Order by which Proofs of Claim must be Filed.
       19.    “Claims Bar Date Order” means the Order Granting Motion of the Debtors for
Entry of an Order (A) Establishing Bar Dates for Filing Proofs of Claim, (B) Approving the Form
and Manner for Filing Proofs of Claim, and (C) Approving Notice Thereof [D.I. 254].
        20.    “Claims Objection Deadline” means the later of (a) ninety (90) days after the
Effective Date, or (b) such other period of limitation as may be fixed by an order of the Bankruptcy
Court; provided, however, that any motion to extend the Claims Objection Deadline shall be
served on all parties who have appeared in the Chapter 11 Cases pursuant to Bankruptcy Rule
2002.
        21.     “Class” means pursuant to Bankruptcy Code section 1122(a), a class of Claims
against or Interests in the Debtors as set forth in Article III.
          22.     “Class 7 Cash Recovery” has the meaning set forth in Article IIIC.7 of the Plan.
        23.    “Class 7 Stipulation” means that certain Settlement Term Sheet, attached as exhibit
A to the Joint Motion of Proposed Class Representatives and Defendant, Pursuant to Section 105
of the Bankruptcy Code and Bankruptcy Rules 9019 and 7023 to: (I) Approve the Settlement
Agreement Pursuant to Bankruptcy Rule 9019, (II) Preliminarily Approve the Settlement

{1228.002-W0056540.0056540.2}                          3
               Case 19-10323-CSS       Doc 486-1     Filed 06/20/19     Page 10 of 54



Agreement Pursuant to Bankruptcy Rule 7023, (III) Certify the Settlement Class for Settlement
Purposes, Including the Appointment of Class Counsel and the Class Representatives, (IV)
Approve Form and Manner of Notice to Class Members of the Settlement, (V) Schedule a Fairness
Hearing to Consider Final Approval of the Settlement Agreement, (VI) Finally Approve the
Settlement Agreement Following the Fairness Hearing, and (VII) Granting Related Relief [D.I.
408].
        24.     “Class A Liquidating Trust Interests” means the interests in the Liquidating Trust
to be distributed on a pro rata basis to holders of Allowed Claims in Class 6, as set forth herein,
which shall entitle such holder to its pro rata share of (i) an amount equal to 100% of the Trust
Cash Amount in excess of the Class 7 Cash Recovery and any other Priority Non-Tax Claims
satisfied from the Trust Cash Amount (if any), (ii) an amount equal to 100% of the proceeds of
Trust Causes of Action or other Liquidating Trust Assets distributed prior to the occurrence of the
Highbridge Participation Right Trigger and (iii) an amount equal to (x) 100% of the proceeds of
Trust Causes of Action or other Liquidating Trust Assets distributed after the occurrence of the
Highbridge Participation Right Trigger, less (y) the Class B Participation Amount.
        25.     “Class B Liquidating Trust Interests” means the interests in the Liquidating Trust
to be distributed on a pro rata basis to holders of Allowed Claims in Classes 5 and 8 as set forth
herein, which shall entitle such holder to its pro rata share of an amount (the “Class B
Participation Amount”) equal to 61% of the proceeds of Trust Causes of Action or other
Liquidating Trust Assets (excluding the Trust Cash Amount) distributed on account of the
Prepetition Convertible Notes after the occurrence of the Highbridge Participation Right Trigger.
       26.    “Class B Participation Amount” has the meaning set forth in the definition of
Class B Liquidating Trust Interests.
         27.      “Closing” means the closing of the Sale pursuant to the Asset Purchase Agreement.
        28.     “Collateral” means any property or interest in property in the Debtors’ Estates
subject to a Lien to secure the payment or performance of a Claim, which Lien is not subject to
avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or
applicable state laws.
      29.    “Committee 9019 Order” means the Order Approving Settlement Between the
Debtors and Official Committee of Unsecured Creditors [D.I. 253].
       30.    “Committee Consent Right” means in form and substance reasonably acceptable
to the Creditors’ Committee; provided that with respect to matters directly related to the
implementation of the UCC Settlement, “Committee Consent Right” shall mean in form and
substance acceptable to the Creditors’ Committee.
         31.       “Committee Professional Fee Cap” means $900,000.00.
       32.    “Confirmation” means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases.
       33.    “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases.
       34.    “Confirmation Hearing” means the hearing held by the Bankruptcy Court, as such
hearing may be continued from time to time, to consider entry of the Confirmation Order pursuant
to Bankruptcy Code section 1129.

{1228.002-W0056540.0056540.2}                         4
               Case 19-10323-CSS       Doc 486-1     Filed 06/20/19     Page 11 of 54



        35.   “Confirmation Order” means the order of the Bankruptcy Court, in form and
substance acceptable to the Debtors, reasonably acceptable to the Highbridge Parties, and subject
to the Committee Consent Right, confirming the Plan pursuant to Bankruptcy Code section 1129.
        36.       “Consensual Third Party Releases” means the releases set forth in Article VIII.E
of the Plan.
         37.      “Consummation” means the occurrence of the Effective Date.
         38.      “Creditors” has the same meaning as set forth in Bankruptcy Code section 101(10).
       39.     “Creditors’ Committee” means the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Cases by the Office of the United States Trustee [D.I. 96].
         40.      “Cypress” means Cypress Pharmaceuticals, Inc.
        41.    “Debtors” means Pernix Therapeutics Holdings, Inc., Pernix Therapeutics, LLC,
Pernix Manufacturing, LLC, Pernix Sleep, Inc., Cypress Pharmaceuticals, Inc., Hawthorn
Pharmaceuticals, Inc., Macoven Pharmaceuticals, L.L.C., Gaine, Inc., Respicopea, Inc., Pernix
Ireland Limited, Pernix Ireland Pain Designated Activity Company, Pernix Holdco 1, LLC, Pernix
Holdco 2, LLC, Pernix Holdco 3, LLC, each as a debtor and debtor-in-possession in the Chapter 11
Cases.
        42.    “DIP Claims” means any Claims arising under the DIP Financing Facility,
including interest thereon through the date on which such Claims are paid in full at the rates
provided in the DIP Financing Facility, as well as any and all fees and expenses arising in
connection therewith, including, without limitation, the Prepetition ABL Secured Claims that were
“rolled up” and converted to DIP Claims pursuant to the Final DIP Order and the Claims of the DIP
Lenders arising under the Asset Purchase Agreement.
       43.     “DIP Financing Facility” means that senior secured, superpriority,
debtor-in-possession facility approved by the Final DIP Order and as may be amended, modified
or supplemented from time to time.
         44.      “DIP Lenders” has the meaning set forth in the Final DIP Order.
        45.    “Disclosure Statement” means the Disclosure Statement for the Joint Plan of
Liquidation of Pernix Sleep, Inc. and its Affiliates Pursuant to Chapter 11 of the Bankruptcy Code,
dated May 6, 2019, as amended, supplemented or modified from time to time, including all
exhibits and schedules thereto and references therein that relate to the Plan, and that is reasonably
acceptable to the Creditors’ Committee, and prepared and distributed in accordance with the
Bankruptcy Code, the Bankruptcy Rules and any other applicable law.
         46.    “Disputed” means, any Claim against or Interest in the Debtors that is (a) listed in
the Schedules as disputed, contingent or unliquidated and for which a Proof of Claim has not been
Filed; (b) subject to an objection and/or request for estimation in accordance with Bankruptcy
Code section 502(c) and Bankruptcy Rule 3018, which objection and/or request for estimation has
not been withdrawn or determined by a Final Order; (c) held by a party that is adverse to the
Debtors in any litigation or contested matter and as to which no Final Order resolving such
litigation or contested matter has been entered; or (d) disallowed pursuant to Bankruptcy Code
section 502(d). A Claim or Interest that is Disputed as to its amount shall not be Allowed in any
amount until it is no longer a Disputed Claim or Disputed Interest.


{1228.002-W0056540.0056540.2}                         5
               Case 19-10323-CSS       Doc 486-1      Filed 06/20/19      Page 12 of 54



        47.    “Disputed Employee Litigation Claims” means any Claim arising from or related
to the Class Action Adversary Proceeding Complaint [Adv. Proc. 19-501012, D.I. 1], or the subject
matter thereof. Notwithstanding anything to the contrary in the Plan, any Allowed Disputed
Employee Litigation Claim that is determined by a Final Order to be a Priority Non-Tax Claim
shall be paid out of the Liquidating Trust Assets.
        48.    “Distribution Date” means, with respect to (a) any Claim that is Allowed as of the
Effective Date, the date that is as soon as reasonably practicable after the Effective Date; or (b) any
Claim that is Allowed after the Effective Date, a date as soon as reasonably practicable thereafter.
         49.      “DTC” means The Depository Trust Company.
        50.     “Effective Date” means, with respect to the Plan, the date that is a Business Day
selected by the Debtors, on which (a) the conditions to the occurrence of the Effective Date have
been met or waived in accordance with the Plan and (b) no stay of the Confirmation Order is in
effect. Any action to be taken on the Effective Date may be taken on or as soon as reasonably
practicable after the Effective Date.
       51.        “Entity” means an entity as such term is defined in Bankruptcy Code section
101(15).
       52.    “Estate” means the estate created for the Debtors in the Chapter 11 Cases pursuant
to Bankruptcy Code section 541.
         53.      “Excluded Assets” has the meaning ascribed to it in the Asset Purchase Agreement.
        54.    “Exculpated Claim” means any Cause of Action, arising during the period
commencing on the Petition Date through the closing of the Chapter 11 Cases, related to any act or
omission derived from, based upon, related to or arising from (a) the Chapter 11 Cases; (b) the
formulation, preparation, dissemination, or negotiation of any document in connection with the
Chapter 11 Cases, the Disclosure Statement, the Plan, the Plan Supplement, the UCC Settlement
and/or the Global Settlement; (c) any contract, instrument, release, and/or other agreement or
document created or entered into in connection with the subsection (a) or (b); (d) the pursuit of
Consummation; and/or (e) the filing, administration, and/or implementation of the Chapter 11
Cases, the Plan or the distribution of property in connection therewith or thereunder.
        55.    “Exculpated Party” means each of: (a) the Debtors; (b) the members of the
Creditors’ Committee (including any member who resigned therefrom) solely in their capacities as
such; and (c) with respect to each of the foregoing Entities in clauses (a) and (b), such Entity’s
current officers and directors, managers, members, employees, agents, representatives, financial
advisors, professionals (including all professionals retained by the Creditors’ Committee),
accountants, attorneys and each of their predecessors, successors and assigns, but only to the extent
that such party served in such a capacity during the Chapter 11 Cases.
        56.    “Executory Contract” means a contract to which a Debtor is a party and that is
subject to assumption or rejection under Bankruptcy Code section 365.
         57.      “FC” means Fitzpatrick, Cella, Harper & Scinto, L.L.P.
        58.     “Federal Judgment Rate” means the federal judgment rate of interest in effect as
of the Petition Date.



{1228.002-W0056540.0056540.2}                          6
               Case 19-10323-CSS        Doc 486-1     Filed 06/20/19    Page 13 of 54



       59.     “File” or “Filed” means file or filed with the Bankruptcy Court or its authorized
designee in the Chapter 11 Cases.
       60.    “Final DIP Order” means the Final Order Pursuant to 11 U.S.C. §§105, 361, 362,
363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing the Debtors to
Obtain Postpetition Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and
Superpriority Claims, (IV) Granting Adequate Protection, and (V) Granting Related Relief [D.I.
318]

       61.     “Final Distribution” means, with respect to the Liquidating Trust, the distribution
under this Plan which, (a) after giving effect to such distribution, results in remaining assets held
by such Liquidating Trust, including cash, of a value of less than $1,000 or (b) the Bankruptcy
Court determines that such distribution is the Final Distribution.
        62.     “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject matter, which has not
been reversed, stayed, modified or amended, and as to which the time to appeal or seek certiorari
has expired and no appeal or petition for certiorari has been timely taken, or as to which any appeal
that has been taken or any petition for certiorari that has been or may be filed has been resolved by
the highest court to which the order or judgment could be appealed or from which certiorari could
be sought or the new trial, reargument or rehearing shall have been denied, resulted in no
modification of such order or has otherwise been dismissed with prejudice.
        63.      “General Unsecured Claim” means any Claim against a Debtor that (i) is neither
Secured nor entitled to priority under the Bankruptcy Code or an order of the Bankruptcy Court
and (ii) is not a DIP Claim, Prepetition Treximet Highbridge Deficiency Claim, Prepetition DDTL
Secured Claim, Prepetition Exchangeable Note Claim, Disputed Employee Litigation Claim,
Administrative Claim, a Professional Fee Claim, Priority Tax Claim, a Priority Non-Tax Claim,
Other Secured Claim, Intercompany Claim, Subordinated Claim or an Interest. For the avoidance
of doubt, General Unsecured Claims include, but are not limited to, any Claim under the
Prepetition Convertible Notes and any Prepetition Treximet Deficiency Claim.
         64.      “Global Settlement” has the meaning set forth in Section VIII.B of the Plan.
      65.    “Governmental Claim” means any Claim against any Debtor Filed by a
Governmental Unit.
        66.   “Governmental Unit” means a governmental unit as defined in Bankruptcy Code
section 101(27).
       67.        “Highbridge Funds” means 1992 MSF International Ltd. and 1992 Credit Master
Fund, L.P.
        68.     “Highbridge Parties” means Highbridge Capital Management, LLC, the Buyer,
the Highbridge Funds, (including in their capacities, as applicable, as the stalking horse bidder
under the Asset Purchase Agreement, the Prepetition ABL Lenders, the Prepetition DDTL
Lenders, the DIP Lenders, holders of Prepetition Treximet Notes, holders of Prepetition
Exchangeable Notes, and/or holders of any other Security, Claim or Interest in the Debtors), and
any of their related management companies, and any of such Entity’s predecessors, successors and
assigns, subsidiaries, and Affiliates, and each of their managed accounts or funds, former or
current directors and officers, principals, shareholders, members, partners, employees, investors,

{1228.002-W0056540.0056540.2}                          7
               Case 19-10323-CSS       Doc 486-1     Filed 06/20/19     Page 14 of 54



relatives, agents, advisory board members, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, management companies, fund advisors and other
professionals, each in its respective capacity as such.
       69.    “Highbridge Participation Right Trigger” shall be deemed to occur when the
aggregate recovery on account of Allowed Prepetition Convertible Notes Claims exceeds $4
million from any source.
        70.      “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of Bankruptcy Code section 1124.
       71.      “Insurance Policies” means any and all insurance policies that have at any time
been issued to or provided coverage to any of the Debtors as of the Petition Date, and all
agreements, documents or instruments relating thereto, including, without limitation any directors
and officers liability policies that are not Transferred Assets.
         72.     “Insurer” means any Entity that issued an Insurance Policy or provided coverage
to any of the Debtors, any third-party administrator, and any respective predecessor and/or
affiliates thereof.
        73.     “Interests” means any equity security in a Debtor as defined in Bankruptcy Code
section 101(16), including all issued, unissued, authorized or outstanding shares of capital stock of
the Debtors together with any warrants, options or contractual rights to purchase or acquire such
equity securities at any time and all rights arising with respect thereto.
       74.    “Interim Compensation Order” means the Order Establishing Procedures for
Interim Compensation and Reimbursement of Expenses for Professionals and Official Committee
Members [D. I. 147].
       75.     “Intercompany Claim” means any Claim against a Debtor held by another Debtor,
including the Treximet Intercompany Note.
         76.      “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ l-4001.
         77.      “Lien” means a lien as defined in Bankruptcy Code section 101(37).
        78.     “Liquidating Trust” means the trust, of which the Liquidating Trustee shall serve
as trustee, formed pursuant to this Plan, the Liquidating Trust Agreement, and the Confirmation
Order.
        79.     “Liquidating Trust Agreement” means the agreement included in the Plan
Supplement, as may be amended, established as of the Effective Date, in form and substance
satisfactory to the Creditors’ Committee, setting forth the terms and conditions of the Liquidating
Trust, as may be modified from time to time.
       80.     “Liquidating Trust Assets” means the Trust Cash Amount and the Trust Causes of
Action, the Trust Fees Amount, and any other Cash, assets or other value that becomes property of
the Liquidating Trust for purposes of distribution to holders of Liquidating Trust Interests therein.
        81.    “Liquidating Trust Interests” means (a) the Class A Liquidating Trust Interests
and (b) the Class B Liquidating Trust Interests.




{1228.002-W0056540.0056540.2}                         8
               Case 19-10323-CSS       Doc 486-1     Filed 06/20/19     Page 15 of 54



       82.     “Liquidating Trustee” means the trustee appointed by the Creditors’ Committee,
in consultation with the Debtors and Highbridge, to serve as the liquidating trustee under the
Liquidating Trust Agreement.
         83.      “Macoven” means Macoven Pharmaceuticals, LLC.
         84.      “Nalpropion” means Nalpropion Pharmaceuticals, Inc.
       85.     “New Jersey Office Lease” shall mean that certain Agreement of Lease, dated as of
April 8, 2014, by and among 10 North Park Place, LLC and Pernix, as amended by that certain
Amendment to Lease, dated as of January 21, 2015, and as otherwise amended, supplemented, or
modified from time to time.
         86.      “Notice, Claims and Balloting Agent” means Prime Clerk LLC.
        87.     “Notice of Effective Date” means a notice to be Filed with the Bankruptcy Court by
the Debtors upon the occurrence of all the conditions to Confirmation and Consummation set forth
in Article VIII of the Plan.
      88.   “Ordinary Course Professional Order” means the Order Authorizing the
Employment and Retention of Professionals Utilized in the Ordinary Course of Business [D.I.
184].
        89.   “Other Secured Claims” means any Secured Claim that is not a DIP Claim,
Prepetition DDTL Secured Claim, or Prepetition Secured Treximet Claim.
         90.      “Pernix” means Pernix Therapeutics Holdings, Inc.
         91.      “Pernix Sleep” means Pernix Sleep, Inc.
         92.      “Pernix Therapeutics” means Pernix Therapeutics, LLC.
       93.        “Person” means a person as such term is defined in Bankruptcy Code section
101(41).
     94.    “Petition Date” means February 18, 2019, the date on which the Debtors
commenced the Chapter 11 Cases.
         95.      “PIL” means Pernix Ireland Limited.
         96.      “PIP DAC” means Pernix Ireland Pain Designated Activity Company.
        97.   “Plan” means this Joint Plan of Liquidation of Pernix Sleep, Inc. and its Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code (as modified, amended or supplemented from time
to time).
       98.     “Plan Administrator” means the person identified in the Plan Supplement, or any
successor thereto, to have all powers and authorities set forth in Article IVD of this Plan.
        99.    “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan, whereby the Debtors will disclose the identity and affiliations
of the Liquidating Trustee and the Plan Administrator and file the Liquidating Trust Agreement,
each in form and substance acceptable to the Debtors and with respect to the Liquidating Trust
Agreement, in form and substance acceptable to the Creditors’ Committee.
         100.     “Post-Effective Date Debtors” means the Debtors on or after the Effective Date.


{1228.002-W0056540.0056540.2}                         9
              Case 19-10323-CSS      Doc 486-1     Filed 06/20/19    Page 16 of 54



       101. “Prepetition ABL Agent” means Cantor Fitzgerald Securities, as Administrative
Agent under the Prepetition ABL Credit Agreement.
        102. “Prepetition ABL Credit Agreement” means that certain Credit Agreement, dated
as of July 21, 2017 (as amended and restated from time to time) by and between and among the
ABL Borrowers, and PIL, PIP DAC, Pernix Holdco I, LLC, Pernix Holdco 2, LLC and Pernix
Holdco 3, LLC, as guarantors, the Prepetition ABL Lenders, and the Prepetition ABL Agent.
        103. “Prepetition ABL Lenders” means the Highbridge Funds, as lenders under the
Prepetition ABL Credit Agreement.
       104. “Prepetition ABL Secured Claims” means all Claims arising out of or related to
the Prepetition ABL Credit Agreement.
        105. “Prepetition Convertible Notes” means the 4.25% Convertible Senior Notes due
2021, issued by Pernix pursuant to the Prepetition Convertible Notes Indenture.
        106. “Prepetition Convertible Notes Claims” means any and all claims arising out of or
related to the Prepetition Convertible Notes.
        107. “Prepetition Convertible Notes Indenture” means under that certain Indenture,
dated as of April 22, 2015, by and between Pernix and Wilmington Trust, National Association, as
Prepetition Convertible Notes Trustee, as may be amended, restated or otherwise supplemented
from time to time.
       108. “Prepetition DDTL Agent” means Cantor Fitzgerald Securities, as Administrative
Agent, under the Prepetition DDTL Credit Agreement.
        109. “Prepetition DDTL Credit Agreement” means that certain credit agreement, dated
as of July 21, 2017 (as amended, restated, supplemented or otherwise modified from time to time),
by and among PIP DAC. Prepetition DDTL Lenders, and Prepetition DDTL Agent.
        110. “Prepetition DDTL Lenders” means the Highbridge Funds, as lenders under the
Prepetition DDTL Credit Agreement.
       111. “Prepetition DDTL Secured Claim” means all Claims arising out of or related to
the Prepetition DDTL Credit Agreement.
       112. “Prepetition Exchangeable Notes” means the 4.25%/5/25% Exchangeable Senior
Notes due 2022, issued by PIP DAC pursuant to that certain Indenture, dated as of July 21, 2017
(as amended, restated, supplement or otherwise modified from time time), among PIP DAC, the
guarantors party thereto and Wilmington Trust, National Association, as Trustee.
        113. “Prepetition Exchangeable Notes Claims” means all Claims arising out of or
related to the Prepetition Exchangeable Notes.
       114. “Prepetition Exchangeable Notes Indenture” means that certain Indenture, dated
as of July 21, 2017, by and among PIP DAC, the guarantors party thereto, and the Prepetition
Exchangeable Notes Trustee, as may be amended, restated or otherwise supplemented from time to
time.
       115. “Prepetition Exchangeable Notes Trustee” means Wilmington Trust, National
Association, as indenture trustee under the Prepetition Exchangeable Notes Indenture.



{1228.002-W0056540.0056540.2}                       10
              Case 19-10323-CSS      Doc 486-1      Filed 06/20/19     Page 17 of 54



       116. “Prepetition Treximet Claims” means the Prepetition Treximet Deficiency
Claims, the Prepetition Treximet Highbridge Deficiency Claims, and the Prepetition Secured
Treximet Claims.
        117. “Prepetition Treximet Notes” means the 12% senior secured notes issued under
that certain Indenture, dated as of August 19, 2014, among Pernix, as Issuer, the guarantor parties
thereto, and U.S. Bank National Association, as Trustee and Collateral Trustee.
      118. “Prepetition Secured Treximet Claim” means any Claim under the Prepetition
Treximet Notes that is Secured.
        119. “Prepetition Treximet Deficiency Claim” means any Claim under the Prepetition
Treximet Notes that is not an Allowed Prepetition Secured Treximet Claim or an allowed
Prepetition Treximet Highbridge Deficiency Claim.

        120. “Prepetition Treximet Highbridge Deficiency Claim” means any Claim under the
Prepetition Treximet Notes owned by any Highbridge Party as of the Claims Bar Date that is not an
Allowed Prepetition Secured Treximet Claim.
        121. “Preserved Avoidance Action” means any Avoidance Action other than any
Avoidance Action that (x) is subject to the release and exculpation provisions of this Plan, (y)
relates in any way to the Transferred Assets or businesses acquired under the Asset Purchase
Agreement, or (z) is against any Highbridge Party. For the avoidance of doubt, any Avoidance
Action sold to the Buyer pursuant to the Asset Purchase Agreement shall not be a Preserved
Avoidance Action.
      122. “Priority Non-Tax Claims” means any Claim against the Debtors, other than an
Administrative Claim or a Priority Tax Claim, entitled to priority in right of payment under
Bankruptcy Code section 507(a), including, without limitation, Claims for Consumer Liabilities.
      123. “Priority Tax Claim” means any Claim against the Debtors of the kind specified in
Bankruptcy Code section 507(a)(8).
        124. “Professional” means any Person: (a) employed pursuant to a Bankruptcy Court
order in accordance with Bankruptcy Code sections 327, 363 or 1103 and to be compensated for
services rendered before or on the Effective Date, pursuant to Bankruptcy Code sections 327, 328,
329, 330, 331 or 363 or (b) awarded compensation and reimbursement by Final Order of the
Bankruptcy Court pursuant to Bankruptcy Code section 503(b)(4) after motion on notice under
that section of the Bankruptcy Code.
       125. “Professional Fee Claim” means a Claim for any accrued but unpaid fees and
expenses owed to a Professional pursuant to such Professional’s engagement letter or otherwise
under Bankruptcy Code sections 328, 330, 331, 503(b), 1103 or 503; provided that any such
Professional Fee Claim shall be reduced by the amount of any retainer held by such Professional.
       126. “Professional Fee Claim Reserve” means the reserve established and maintained
pursuant to the terms of this Plan and the Confirmation Order to be distributed to holders of
Allowed Professional Fee Claims.
       127. “Proof of Claim” means a written proof of Claim Filed against the Debtors in the
Chapter 11 Cases.



{1228.002-W0056540.0056540.2}                        11
              Case 19-10323-CSS         Doc 486-1     Filed 06/20/19     Page 18 of 54



       128. “Proof of Interest” means a written proof Interest Filed against the Debtors in the
Chapter 11 Cases.
       129. “Rejection Claim” means a Claim against the Debtors arising from the rejection of
an Executory Contract or Unexpired Lease pursuant to Bankruptcy Code section 365.
        130. “Released Party” means each of: (a) the Debtors; (b) the Highbridge Parties, (c) the
DIP Agent, (d) the DIP Lenders, (e) the Creditors Committee, (f) Nalproprion, and (e) with respect
to each of the foregoing Entities in clauses (a) through (f), such Entity’s predecessors, successors
and assigns, current and former Affiliates, subsidiaries, beneficial owners, current or former
officers, directors, managers, principals, shareholders, direct and indirect equity holders, general
partners, limited partners, members, employees, agents, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives and other professionals, in each case in clauses (a)
through (f) in their capacity as such.
        131. “Remaining Estate Assets” means all of the Debtors’ Assets on the Effective Date,
other than the Transferred Assets and the Liquidating Trust Assets.
       132. “Residual Value” means with respect to each Debtor, the value of the Remaining
Estate Assets after payment satisfaction of all Allowed DIP Claims, Allowed Administrative
Claims, Allowed Professional Fee Claims, Allowed Priority Tax Claims and Allowed Claims in
Classes 1 through 4.
         133.     “Sale” means the sale of the Debtors’ assets as provided in the Sale Order.
       134. “Sale Order” means that Order (I) Approving Sale of Debtors’ Assets Free and
Clear of Liens, Claims, Interests and Encumbrances, (II) Authorizing Assumption and Assignment
of Executory Contracts and Unexpired Leases, and (III) Granting Related Relief [D.I. 321].
       135. “Schedules” means, collectively, the schedules of assets and liabilities, schedules
of Executory Contracts and Unexpired Leases and statements of financial affairs Filed by the
Debtors pursuant to Bankruptcy Code section 521, as such schedules may be amended, modified or
supplemented from time to time.
        136. “Secured” means when referring to a Claim: (a) secured by a Lien on property in
which the Estates have an interest, which Lien is valid, perfected and enforceable pursuant to
applicable law or by reason of a Bankruptcy Court order, or that is subject to setoff pursuant to
Bankruptcy Code section 553, to the extent of the value of the creditor’s interest in the Estates’
interests in such property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to Bankruptcy Code section 506(a) or (b) Allowed as such pursuant to the
Plan.
         137.     “Security” shall have the meaning set forth in section 101(49) of the Bankruptcy
Code.
        138. “Subordinated Claim” means any Claim that is subject to subordination, including
any Claims arising from rescission of a purchase or sale of a Security of any Debtor or an Affiliate
of any Debtor, which Security is not an Interest, for damages arising from the purchase or sale of
such a Security, or for reimbursement or contribution allowed under section 502 of the Bankruptcy
Code on account of such a Claim.
      139.        “Transferred Assets” has the meaning ascribed to that term in the Asset Purchase
Agreement.

{1228.002-W0056540.0056540.2}                          12
              Case 19-10323-CSS          Doc 486-1     Filed 06/20/19    Page 19 of 54



       140. “Treximet Consideration” means the payment of $5,000,000.00 in Cash to
Holders of Prepetition Treximet Notes pursuant to the Sale Order.
      141. “Treximet Intercompany Note” means that certain intercompany note in the
amount of $225 million, between the corporate predecessor of PIL and Pernix.
       142. “Trust Cash Amount” means (a) Cash in the amount of $4.1 million funded by the
Highbridge Funds under the UCC Settlement and placed in the segregated NH Unsecured Escrow
Account (as defined in the Final DIP Order), on or about April 30, 2019 and pursuant to the
Amendment No. 1 to Amended and Restated Asset Purchase Agreement and (b) any proceeds of
the Liquidating Trust Assets. For the avoidance of doubt, the Trust Cash Amount does not include
any Cash, on the Effective Date, other than the $4.1 million funded by the Highbridge Funds.
         143.     “Trust Causes of Action” means any Preserved Avoidance Action.
       144. “Trust Fees Amount” means Cash in the amount of $900,000.00 less the aggregate
amount of the Professional Fee Claims of the Creditors’ Committee incurred during the Chapter 11
Cases.
       145.     “UCC Settlement” means that certain settlement agreement among the Debtors,
the Creditors’ Committee and the Highbridge Funds, set forth in the Term Sheet for Settlement
with Official Creditors’ Committee, dated March 21, 2019, and approved by the Committee 9019
Order.
       146. “Unclaimed Property” means any distribution to Creditors under this Plan that are
unclaimed thirty (30) days following the date of such distribution under this Plan.
        147. “Unclaimed Property Reserve” means any Unclaimed Property reserved for a
period of thirty (30) days by the Liquidating Trustee or Plan Administrator, as applicable, on
behalf of holders of Unclaimed Property.
      148. “Unexpired Lease” means a lease to which the Debtor is a party that is subject to
assumption or rejection under Bankruptcy Code section 365.
       149. “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not impaired within the meaning of Bankruptcy Code section 1124.
       150. “Unsecured Indenture Trustees” means the Prepetition Convertible Notes Trustee
and the Prepetition Exchangeable Notes Trustee, collectively.
         151.     “U.S. Trustee” means the United States Trustee for Region 3.
         152.     “Venable” means Venable LLP.
         153.     “Voting Deadline” means 11:59 p.m. (prevailing Eastern Time) on June 13, 2019.

                  B.       Rules of Interpretation and Computation of Time.
                For purposes of this Plan: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
gender; (2) any reference herein to a contract, lease, instrument, release, indenture or other
agreement or document being in a particular form or on particular terms and conditions means that
the referenced document shall be substantially in that form or substantially on those terms and
conditions; (3) any reference herein to an existing document, schedule or exhibit, whether or not

{1228.002-W0056540.0056540.2}                          13
              Case 19-10323-CSS          Doc 486-1    Filed 06/20/19      Page 20 of 54



Filed, having been Filed or to be Filed shall mean that document, schedule or exhibit, as it may
thereafter be amended, modified or supplemented; (4) any reference to an Entity as a holder of a
Claim or Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all
references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise
specified, the words “herein,” “hereof” and “hereto” refer to the Plan in its entirety rather than to a
particular portion of the Plan; (7) subject to the provisions of any contract, certificate of
incorporation, bylaw, instrument, release or other agreement or document entered into in
connection with the Plan, the rights and obligations arising pursuant to the Plan shall be governed
by, and construed and enforced in accordance with the applicable law, including the Bankruptcy
Code and the Bankruptcy Rules; (8) captions and headings to Articles are inserted for convenience
of reference only and are not intended to be a part of or to affect the interpretation of the Plan; (9)
unless otherwise specified herein, the rules of construction set forth in Bankruptcy Code section
102 shall apply; (10) all references to docket numbers of documents Filed in the Chapter 11 Cases
are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; and (11) all
references to statutes, regulations, orders, rules of courts and the like shall mean as amended from
time to time, and as applicable to the Chapter 11 Cases, unless otherwise stated. Unless otherwise
specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in computing any
period of time prescribed or allowed herein.

                  C.       Governing Law.
                Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated, the laws of the
State of Delaware, without giving effect to the principles of conflict of laws, shall govern the
rights, obligations, construction and implementation of the Plan, any agreements, documents,
instruments or contracts executed or entered into in connection with the Plan (except as otherwise
set forth in those agreements, in which case the governing law of such agreement shall control).

                  D.       Reference to Monetary Figures.
              All references in the Plan to monetary figures shall refer to currency of the United
States of America, unless otherwise expressly provided.




                                          ARTICLE II
                                   ADMINISTRATIVE CLAIMS,
                                   AND PRIORITY TAX CLAIMS

              In accordance with Bankruptcy Code section 1123(a)(l), Administrative Claims
and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of
Claims and Interests set forth in Article III.
                  A.       Administrative Claims.
                           1.     Administrative Claims



{1228.002-W0056540.0056540.2}                          14
              Case 19-10323-CSS        Doc 486-1    Filed 06/20/19     Page 21 of 54



                Except to the extent that a holder of an Allowed Administrative Claim and the
Debtors agree to less favorable treatment with respect to such Allowed Administrative Claim, each
holder of an Allowed Administrative Claim shall be paid in full in Cash on the earlier of the date
that is (a) on or as soon as reasonably practicable after the Effective Date if such Administrative
Claim is Allowed as of the Effective Date or (b) on or as soon as reasonably practicable after the
date such Administrative Claim is Allowed, if such Administrative Claim is not Allowed as of the
Effective Date.

                           2.   Professional Fee Claims
                Any Person asserting a Professional Fee Claim for services rendered before the
Effective Date must File and serve on the Debtors, Highbridge, the Committee and such other
Entities who are designated by the Bankruptcy Rules, the Confirmation Order, the Interim
Compensation Order or any other applicable order of the Bankruptcy Court, an application for
final allowance of such Professional Fee Claim no later than twenty-one (21) days after the
Effective Date (with an objection period of at least twenty one days for objections, if any, to such
applications); provided, however that any Professional who may receive compensation or
reimbursement of expenses pursuant to the Ordinary Course Professional Order may continue to
receive such compensation or reimbursement of expenses for services rendered before the
Effective Date, without further Bankruptcy Court order, pursuant to the Ordinary Course
Professional Order. Objections to any Professional Fee Claim must be Filed and served on the
requesting party no later than twenty-one (21) days from the service of an application for final
allowance of a Professional Fee Claim. On the Effective Date, the Professional Fee Claim Reserve
shall be transferred by the Debtors to Landis Rath & Cobb LLP’s IOLTA account to be held for the
distribution of Allowed Professional Fee Claims. Upon entry of a Final Order approving any such
application for such Professional Fee Claim, Landis Rath & Cobb LLP shall promptly distribute
from the Professional Fee Claim Reserve any unpaid portion of such Allowed Professional Fee
Claim. To the extent that any Cash is remaining in the Professional Fee Claim Reserve after
payment in full of all Allowed Professional Fee Claims, Landis Rath & Cobb LLP shall promptly
transfer any such Cash to the Plan Administrator.

       Notwithstanding anything contained in the Plan or the Confirmation Order, the aggregate
amount of the Allowed Professional Fee Claims of the Creditors’ Committee and the fees and
expenses of the Liquidating Trustee shall be limited to the Committee Professional Fee Cap.

                           3.   Administrative Claim Bar Dates
       Requests for payment of Administrative Claims must be Filed on or before the applicable
Administrative Claims Bar Dates. Except as otherwise ordered by the Court, holders of
Administrative Claims that are required to, but do not, File and serve a request for payment of such
Administrative Claims by such applicable dates shall be forever barred, estopped and enjoined
from asserting such Administrative Claims against the Debtors or its property and such
Administrative Claims shall be deemed released against the Debtors as of the Effective Date. For
the avoidance of doubt, Governmental Units asserting Administrative Claims pursuant to section
503(b)(1)(D) of the Bankruptcy Code shall not be required to File a request for payment prior to
the Administrative Claims Bar Date.



{1228.002-W0056540.0056540.2}                        15
              Case 19-10323-CSS           Doc 486-1     Filed 06/20/19      Page 22 of 54



                  B.       Priority Tax Claims.
               Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in exchange for full and final satisfaction, settlement and release of each
Allowed Priority Tax Claim, each holder of an Allowed Priority Tax Claim shall receive, at the
option of the Debtors, one of the following treatments: (i) Cash in an amount equal to the amount
of such Allowed Priority Tax Claim, plus interest at the rate determined under applicable
non-bankruptcy law and to the extent provided for by Bankruptcy Code section 511; or (ii) such
other treatment as may be agreed upon by such holder and the Debtors or otherwise determined
upon an order of the Bankruptcy Court. Allowed Priority Tax Claims shall be paid on or as
reasonably practicable after the later of (i) the Effective Date, (ii) the date on which such Priority
Tax Claim against the Debtors becomes an Allowed Priority Tax Claim, or (iii) such other date as
may be ordered by the Bankruptcy Court.

                  C.       Statutory Fees.
               All fees due and payable pursuant to section 1930 of Title 28 of the U.S. Code
(“Quarterly Fees”) prior to the Effective Date shall be paid by the Debtors on the Effective Date.
On and after the Effective Date, the Plan Administrator shall be responsible for (i) filing
post-Confirmation quarterly reports and any pre-Confirmation monthly reports not filed as of the
Confirmation Hearing in conformity with the U.S. Trustee guidelines and (ii) paying in full in cash
all Quarterly Fees for the Chapter 11 Case until the entry of a final decree or until such Chapter 11
Case is closed, converted or dismissed. Notwithstanding anything else in the Plan, the U.S.
Trustee shall not be required to file a claim for Quarterly Fees.

                  D.       DIP Claims
        Pursuant to the Global Settlement and conditioned upon closing of the Sale and approval of
the Global Settlement by Final Order, the Highbridge Parties have agreed to waive any and all
distributions (other than, for the avoidance of doubt, any distribution made pursuant to the Sale
Order) in connection with any Allowed DIP Claim other than as set forth in the Asset Purchase
Agreement.




                                ARTICLE III
           CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

                  A.       Classification of Claims and Interests.
                 Pursuant to Bankruptcy Code section 1122, set forth below is a designation of
Classes of Claims against and Interests in the Debtors. All Claims and Interests, except for
Administrative Claims, Professional Fee Claims, Priority Tax Claims and DIP Claims, are
classified in the Classes set forth in this Article III. A Claim or Interest is classified in a particular
Class only to the extent that the Claim or Interest qualifies within the description of that Class and
is classified in other Classes to the extent that any portion of the Claim or Interest qualifies within
the description of such other Classes. A Claim or Interest also is classified in a particular Class for
the purpose of receiving distributions pursuant to the Plan only to the extent that such Claim or

{1228.002-W0056540.0056540.2}                            16
               Case 19-10323-CSS         Doc 486-1      Filed 06/20/19    Page 23 of 54



Interest is an Allowed Claim or Interest in that Class and has not been paid, released or otherwise
satisfied before the Effective Date.
                  B.       Summary of Classification.
                  The following chart summarizes the classification of Claims and Interests pursuant
to the Plan:

Class      Claim/Interest                            Status                    Voting Rights
1          Priority Non-Tax Claims                   Unimpaired                Deemed to Accept
2          Other Secured Claims                      Unimpaired                Deemed to Accept
3          RESERVED                                  RESERVED                  RESERVED
4          RESERVED                                  RESERVED                  RESERVED
5          Prepetition Exchangeable Note Claims      Impaired                  Entitled to Vote
6          General Unsecured Claims                  Impaired                  Entitled to Vote
7          Disputed Employee Litigation Claims       Impaired                  Entitled to Vote
8          Prepetition Treximet Highbridge DeficiencyImpaired                  Entitled to Vote
           Claim
9          Intercompany Claims                       Impaired                  Deemed to Reject
10         Subordinated Claims                       Impaired                  Deemed to Reject
11         Interests                                 Impaired                  Deemed to Reject
                  C.       Treatment of Claims and Interests.
                To the extent a Class contains Allowed Claims or Allowed Interests with respect to
a particular Debtor, the treatment provided for the holders of such Allowed Claims or Allowed
Interests within each class is specified below:

                           1.     Class 1 – Priority Non-Tax Claims
                                 i.      Classification: Class 1 consists of all Priority Non-Tax
Claims.
                          ii.        Treatment: Except to the extent that a holder of an Allowed
Priority Non-Tax Claim agrees to a less favorable treatment, each holder of such Allowed Priority
Non-Tax Claim shall be paid in full in Cash on the Distribution Date.
                             iii.       Voting: Class 1 is Unimpaired by the Plan, and each holder
of a Class 1 Priority Non-Tax Claim is conclusively presumed to have accepted the Plan pursuant
to Bankruptcy Code section 1126(f). Therefore, holders of Class 1 Priority Non-Tax Claims are
not entitled to vote to accept or reject the Plan.
                           2.     Class 2 – Other Secured Claims

                                 i.      Classification: Class 2 consists of all Other Secured Claims.
                             ii.        Treatment: Except to the extent that a holder of an Allowed
Other Secured Claim agrees to less favorable treatment, each holder of Allowed Other Secured
Claim shall either (i) be paid in full in Cash on the Distribution Date; (ii) receive all Collateral in
possession of the Debtors securing the respective holder’s Allowed Other Secured Claim plus to
the extent applicable and Allowed, any post-petition interest required pursuant to section 506(b) of
the Bankruptcy Code; (iii) reinstatement of such Claim; or (iii) any other treatment rendering such

{1228.002-W0056540.0056540.2}                           17
              Case 19-10323-CSS         Doc 486-1     Filed 06/20/19      Page 24 of 54



Claim Unimpaired for purposes of the Bankruptcy Code, including returning the collateral
underlying such Claim to the Holder.
                             iii.        Voting: Class 2 is Unimpaired by the Plan, and each holder
of a Class 2 Other Secured Claim is conclusively presumed to have accepted the Plan pursuant to
Bankruptcy Code section 1126(f). Therefore, holders of Class 2 Other Secured Claims are not
entitled to vote to accept or reject the Plan.
                           3.    RESERVED
                           4.    RESERVED
                           5.    Class 5 – Prepetition Exchangeable Note Claims

                                i.      Classification:    Class   5   consists   of   all   Prepetition
Exchangeable Note Claims.
                             ii.   Treatment: Pursuant to the UCC Settlement, and pursuant to
and conditioned upon the approval of the Global Settlement by Final Order, each holder of such
Allowed Prepetition Exchangeable Note Claim shall receive its pro rata share of Class B
Liquidating Trust Interests.
                          iii.     Voting: Class 5 is Impaired by the Plan. Holders of
Prepetition Exchangeable Note Claims are entitled to vote to accept or reject the Plan.
                           6.    Class 6 – General Unsecured Claims
                                i.      Classification: Class 6 consists of all General Unsecured
Claims.
                           ii.      Treatment: Except to the extent that a holder of an Allowed
General Unsecured Claim agrees to less favorable treatment, each holder of such Allowed General
Unsecured Claim shall receive, pursuant to the Global Settlement, its pro rata share of the Class A
Liquidating Interests.
                          iii.       Voting: Class 6 is Impaired by the Plan. Holders of General
Unsecured Claims are entitled to vote to accept or reject the Plan.
                           7.    Class 7 – Disputed Employee Litigation Claims

                                i.      Classification: Class 7 consists of Disputed Employee
Litigation Claims.
                             ii.        Treatment: Except to the extent that a holder of an Allowed
Disputed Employee Litigation Claim agrees to a less favorable treatment, in exchange for full and
final satisfaction, settlement, and release of each Allowed Disputed Employee Litigation Claim,
each Allowed Disputed Employee Litigation Claim shall receive:
                                     a.    If the Class 7 Stipulation is approved by the
Court pursuant to a Final Order, the holders of Disputed Employee Litigation Claims shall
receive their pro rata share of an Allowed Priority Non-Tax Claim in the aggregate amount of
$300,000.00 (the “Class 7 Cash Recovery”). The Class 7 Cash Recovery shall be satisfied from
the Trust Cash Amount and from no other assets.


{1228.002-W0056540.0056540.2}                             18
              Case 19-10323-CSS          Doc 486-1       Filed 06/20/19   Page 25 of 54



                                    b.    If the Class 7 Stipulation is not approved by the
Court, the Court will determine the amount and priority of each Disputed Employee Litigation
Claim.

                         iii.        Voting: Class 7 is Impaired by the Plan. Holders of Disputed
Employee Litigation Claims are entitled to vote to accept or reject the Plan.
                           8.     Class 8—Prepetition Treximet Highbridge Deficiency Claim.

                          i.             Classification: Class 8 consists of all Prepetition Treximet
Highbridge Deficiency Claims.
                             ii.  Treatment: Pursuant to the UCC Settlement, and pursuant to
and conditioned upon the approval of the Global Settlement by Final Order, each Allowed
Prepetition Treximet Highbridge Deficiency Claim shall receive its pro rata share of Class B
Liquidating Trust Interests.
                          iii.      Voting: Class 8 is Impaired by the Plan. Holders of
Prepetition Treximet Highbridge Deficiency Claims are entitled to vote to accept or reject the Plan.
                           9.     Class 9—Intercompany Claims.
                                 i.      Classification: Class 9 consists of all Intercompany Claims.
                           ii.       Treatment: On the Effective Date, all Class 9 Intercompany
Claims shall be cancelled without any distribution on account of such Claims.
                             iii.        Voting: Class 9 is Impaired by the Plan, and each holder of a
Class 9 Intercompany Claim is conclusively presumed to have rejected the Plan pursuant to
Bankruptcy Code section 1126(g). Therefore, holders of Class 9 Intercompany Claims are not
entitled to vote to accept or reject the Plan.




                           10.    Class 10—Subordinated Claims.
                                 i.      Classification: Class 10 consists of all Subordinated Claims.
                           ii.       Treatment: On the Effective Date, all Class 10 Subordinated
Claims shall be cancelled without any distribution on account of such Claims.
                             iii.        Voting: Class 10 is Impaired by the Plan, and each holder of
a Class 9 Subordinated Claim is conclusively presumed to have rejected the Plan pursuant to
Bankruptcy Code section 1126(g). Therefore, holders of Class 10 Subordinated Claims are not
entitled to vote to accept or reject the Plan
                           11.    Class 11 – Interests
                                 i.      Classification:    Class 11 consists of all Interests in the
Debtors.
                             ii.         Treatment: Holders of Interests in the Debtors will receive
no distribution under the Plan.

{1228.002-W0056540.0056540.2}                              19
              Case 19-10323-CSS          Doc 486-1    Filed 06/20/19     Page 26 of 54



                            iii.       Voting: Class 11 is Impaired by the Plan, and each holder of
Class 11 Interests is conclusively presumed to have rejected the Plan pursuant to Bankruptcy Code
section 1126(g). Therefore, holders of Class 11 Interests are not entitled to vote to accept or reject
the Plan.
                  D.       Special Provision Governing Claims that are Not Impaired.
                Except as otherwise provided in the Plan, nothing under the Plan shall affect the
Debtors’ rights in respect of any Claims or Interests that are not Impaired, including all rights of
the Debtors in respect of legal and equitable defenses to or setoffs or recoupments against any such
Claims or Interests that are not Impaired.

             E.            Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
Bankruptcy Code.
                Bankruptcy Code section 1129(a)(10) shall be satisfied for purposes of
Confirmation by acceptance of the Plan by at least one Impaired Class of Claims. The Debtors
shall seek Confirmation of the Plan pursuant to Bankruptcy Code section 1129(b) with respect to
any rejecting Class of Claims or Interests. The Debtors reserve the right to modify the Plan in
accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant to section
Bankruptcy Code section 1129(b) requires modification, including by modifying the treatment
applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired
to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules.
                  F.       Subordinated Claims.
               Except as expressly provided herein, the allowance, classification, and treatment of
all Allowed Claims and Interests and the respective distributions and treatments under the Plan
take into account and conform to the relative priority and rights of the Claims and Interests in each
Class in connection with any contractual, legal, and equitable subordination rights relating thereto,
whether arising under general principles of equitable subordination, Bankruptcy Code section
510(b), or otherwise. Pursuant to Bankruptcy Code section 510, the Plan Administrator and
Liquidating Trustee reserve the right to reclassify any Allowed Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.
                  G.       Elimination of Vacant Classes; Presumed Acceptance by Non-Voting
Classes.
                Any Class of Claims or Interests that does not have a holder of an Allowed Claim or
Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court in an amount
greater than zero as of the date of the Confirmation Hearing shall be considered vacant and deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the
Bankruptcy Code. If a Class contains Claims or Interests eligible to vote and no holders of Claims
or Interests eligible to vote in such Class vote to accept or reject the Plan, the holders of such
Claims or Interests in such Class shall be deemed to have accepted the Plan.
                  H.       Controversy Concerning Impairment.
                If a controversy arises as to whether any Claims or Interests, or any Class of Claims
or Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

{1228.002-W0056540.0056540.2}                          20
              Case 19-10323-CSS           Doc 486-1      Filed 06/20/19     Page 27 of 54



                  I.       Acceptance or Rejection of the Plan.
                           1.     Voting Classes
                  Classes 5, 6, 7 and 8 are entitled to vote on the Plan.
                           2.     Presumed Acceptance of the Plan
                Pursuant to the Bankruptcy Code, Classes 1 and 2 are deemed to have accepted the
         Plan and are not entitled to vote to accept or reject the Plan.
                           3.     Presumed Rejection of the Plan
       Classes 9, 10 and 11 are deemed to have rejected the Plan and are not entitled to vote to
accept or reject the Plan.
                                      ARTICLE IV
                         MEANS FOR IMPLEMENTATION OF THE PLAN

                  A.       Vesting of Assets.
                Except as otherwise provided in the Plan or any agreement, instrument or other
document incorporated in the Plan, on the Effective Date, (i) all the Remaining Estate Assets shall
vest in the Post-Effective Date Debtors, free and clear of all Liens, Claims against, charges or other
encumbrances, and (ii) all of the Liquidating Trust Assets shall vest in the Liquidating Trust. After
the consummation in full of the Plan with respect to the Post-Effective Date Debtors, the Residual
Value shall be deemed Liquidating Trust Assets.
                  B.       Sources of Consideration for Plan Distributions
               Distributions under the Plan, other than distributions on account of Liquidating
Trust Interests, will be funded by the Remaining Estate Assets. Distributions on account of
Liquidating Trust Interests will be funded by the Liquidating Trust Assets.
                  C.       Post-Effective Date Debtors
               The Debtors shall continue in existence after the Effective Date as the
Post-Effective Date Debtors solely for the purposes of (1) winding down the Debtors’ businesses
and affairs as expeditiously as reasonably possible and liquidating all assets, if any, held by the
Post-Effective Date Debtors, (2) resolving any Disputed Claims other than General Unsecured
Claims and Disputed Employee Litigation Claims, (3) paying Allowed Claims other than
payments of such claims on account of Liquidating Trust Interests, (4) filing appropriate tax
returns, and (5) administering the Plan in an efficient manner. The Post-Effective Date Debtors
shall be deemed to be substituted as the party-in-lieu of the Debtors in all matters, including (x)
motions, contested matters, and adversary proceedings pending in the Bankruptcy Court and (y) all
matters pending in any courts, tribunals, forums, or administrative proceedings outside of the
Bankruptcy Court, in each case without the need or requirement for the Plan Administrator to file
motions or substitutions of parties or counsel in each such matter. The Post-Effective Date Debtors
and the Plan Administrator shall be deemed to be fully bound by the terms of the Plan and the
Confirmation Order.
                  D.       Plan Administrator
              The Plan Administrator shall act for the Post-Effective Date Debtors in the same
fiduciary capacity as applicable to a board of directors or managers and officers, subject to the

{1228.002-W0056540.0056540.2}                            21
              Case 19-10323-CSS        Doc 486-1     Filed 06/20/19      Page 28 of 54



provisions of the Plan and Confirmation Order (and all certificates of formation, membership
agreements, and related documents are deemed amended by the Plan to permit and authorize the
same). On the Effective Date, all persons acting as directors, managers, and officers of the
Post-Effective Date Debtors shall be deemed to have resigned, solely in their capacities as such,
and the Plan Administrator shall be appointed as the sole director or manager and the sole officer of
each Post-Effective Date Debtor and shall succeed to the powers of the Post-Effective Date
Debtor’s managers and officers. From and after the Effective Date, the Plan Administrator shall be
the sole representative of, and shall act for, the Post-Effective Date Debtors. For the avoidance of
doubt, the foregoing shall not limit the authority of the Post-Effective Date Debtors or the Plan
Administrator, as applicable, to continue the employment any former director, manager, or officer.
                 The powers of the Plan Administrator shall include any and all powers and
authority to implement the Plan and to make distributions thereunder and wind down the
businesses and affairs of each Debtor and each Post-Effective Date Debtor, as applicable,
including: (1) liquidating, receiving, holding, investing, supervising, and protecting the remaining
assets of each Post-Effective Date Debtor, including, without limitation, facilitating the sale of any
of the Remaining Estate Assets; (2) taking all steps to execute all instruments and documents
necessary to effectuate the distributions to be made under the Plan; (3) making distributions as
contemplated under the Plan to holders of Allowed Claims, other than any such payments on
account of Liquidating Trust Interests; (4) establishing and maintaining bank accounts in the name
of the Post-Effective Date Debtors, as applicable; (5) subject to the terms set forth herein,
employing, retaining, terminating, or replacing professionals to represent it with respect to its
responsibilities or otherwise effectuating the Plan to the extent necessary; (6) paying all reasonable
fees, expenses, debts, charges, and liabilities of the Post-Effective Date Debtors; (7) administering
and paying taxes of the Post-Effective Date Debtors, including filing tax returns; (8) representing
the interests of the Post-Effective Date Debtors before any taxing authority in all matters, including
any action, suit, proceeding, or audit; and (9) exercising such other powers as may be vested in it
pursuant to an order of the Bankruptcy Court or pursuant to the Plan, or as it reasonably deems to
be necessary and proper to carry out the provisions of the Plan.
                The Plan Administrator may resign at any time on thirty (30) days written notice
Filed with the Bankruptcy Court; provided that such resignation shall only become effective upon
the appointment by the Bankruptcy Court of a permanent or interim successor Plan Administrator.
Upon its appointment, the successor Plan Administrator, without any further act, shall become
fully vested with all of the rights, powers, duties, and obligations of its predecessor and all
responsibilities of the predecessor Plan Administrator relating to the Post-Effective Date Debtors
shall be terminated.
                           1.   Appointment of the Plan Administrator
                  The Plan Administrator shall be appointed pursuant to the Confirmation Order.
                           2.   Compensation of the Plan Administrator
               The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as
described in the Plan Supplement.
                           3.   Post-Effective Date Debtors’ Expenses
              Notwithstanding anything to the contrary herein, all fees, expenses, and
disbursements of the Plan Administrator in connection with the wind down and dissolution of the


{1228.002-W0056540.0056540.2}                         22
              Case 19-10323-CSS          Doc 486-1     Filed 06/20/19       Page 29 of 54



Debtors’ businesses and affairs and the Post-Effective Date Debtors, as applicable, shall be funded
from the Remaining Estate Assets. For the avoidance of doubt, the Plan Administrator’s
compensation, and the payment of fees and expenses of any attorneys, accountants, and other
professionals engaged by the Plan Administrator, if any, shall be funded from the Remaining
Estate Assets.
                      4.      Wind Down
               On and after the Effective Date, the Plan Administrator will be authorized to
implement the Plan and any applicable orders of the Bankruptcy Court, and the Plan Administrator
shall have the power and authority to take any action necessary to wind down and dissolve the
Debtors’ Estates.
                As soon as practicable after the Effective Date, the Plan Administrator shall take
any and all actions as the Plan Administrator may determine to be necessary or desirable to carry
out the purposes of the Plan. From and after the Effective Date the Debtors (1) for all purposes
shall be deemed to have withdrawn its business operations from any state in which the Debtors
were previously conducting, or is registered or licensed to conduct, its business operations, and
shall not be required to file any document, pay any sum, or take any other action in order to
effectuate such withdrawal, (2) shall be deemed to have cancelled pursuant to this Plan all
Interests, and (3) shall not be liable in any manner to any taxing authority for franchise, business,
license, or similar taxes accruing on or after the Effective Date.
               The Filing of the final monthly report (for the month in which the Effective Date
occurs) and all subsequent quarterly reports shall be the responsibility of the Plan Administrator.
                           5.     Plan Administrator Exculpation, Indemnification, Insurance, and
Liability Limitation
               The Plan Administrator and all professionals retained by the Plan Administrator,
each in their capacities as such, shall be deemed exculpated and indemnified, except for fraud,
willful misconduct, or gross negligence, in all respects by the Post-Effective Date Debtors. The
Plan Administrator may obtain, at the expense of the Post-Effective Date Debtors, commercially
reasonable liability or other appropriate insurance with respect to the indemnification obligations
of the Post-Effective Date Debtors. The Plan Administrator may rely upon written information
previously created or generated by the Debtors.
                  E.       Tax Returns
               After the Effective Date, the Plan Administrator shall complete and file all final or
otherwise required federal, state, and local tax returns for the Debtors, and, pursuant to Bankruptcy
Code section 505(b) of the Bankruptcy Code, may request an expedited determination of any
unpaid tax liability of the Debtors or their Estates for any tax incurred during the administration of
such Debtors’ Chapter 11 Cases, as determined under applicable tax laws.
                  F.       Dissolution of the Post-Effective Date Debtors
                Upon a certification to be filed with the Bankruptcy Court by the Plan
Administrator of all distributions having been made and completion of all its duties under the Plan
and entry of a final decree closing the last of the Chapter 11 Cases, the Post-Effective Date Debtors
shall be deemed to be dissolved without any further action by the Post-Effective Date Debtors,
including the filing of any documents with the secretary of state for the state in which the
Post-Effective Date Debtors are formed or any other jurisdiction. The Plan Administrator,

{1228.002-W0056540.0056540.2}                           23
              Case 19-10323-CSS          Doc 486-1      Filed 06/20/19    Page 30 of 54



however, shall have authority to take all necessary actions to dissolve the Post-Effective Date
Debtors in and withdraw the Post-Effective Date Debtors from applicable states.
                  G.       Liquidating Trust.
                         1.    Creation of Liquidating Trust. On the Effective Date, the
Liquidating Trust shall be created in accordance with the Liquidating Trust Agreement to be
included in the Plan Supplement and funded by the Debtors’ transfer to the Liquidating Trust of the
Liquidating Trust Assets. The Liquidating Trust shall be a newly-formed Delaware trust with no
prior assets or liabilities. The Liquidating Trustee shall serve as the trustee of the Liquidating
Trust.
                           2.     Transfers to the Liquidating Trust.

                             i.       On the Effective Date, the Debtors and their Estates shall
transfer and shall be deemed to have irrevocably transferred to the Liquidating Trust, the
Liquidating Trust Assets, which transfer shall be free and clear of Claims and Liens and
contractually imposed restrictions except as otherwise provided herein.
                              ii.       Notwithstanding anything to the contrary herein, to the
extent the Liquidating Trust (or the Creditors’ Committee, on behalf of the Liquidating Trust) is
unable, prior to the Effective Date, to either (a) retain a law firm to bring Trust Causes of Action on
a contingency fee basis, (b) obtain litigation financing to pursue the Trust Causes of Action, or
(c)otherwise arrange to finance the Trust Causes of Action other than from the Trust Cash Amount,
then the Liquidating Trust shall be deemed to have abandoned such Trust Causes of Action to the
Post-Effective Date Debtors on the Effective Date.
                      3.     The Liquidating Trustee. From and after the Effective Date, the
Liquidating Trustee shall be appointed pursuant to the Liquidating Trust Agreement, Plan, and
Confirmation Order, until death, resignation or discharge and the appointment of a successor
Liquidating Trustee in accordance with the terms of the Liquidating Trust Agreement. The
Liquidating Trustee shall be the exclusive trustee of the Debtors’ estates under Title 11 for
purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 601(b)(3).
                        4.     Responsibilities of the Liquidating Trustee. The responsibilities of
the Liquidating Trustee under the Liquidating Trust Agreement and this Plan shall include those
set forth in the Liquidating Trust Agreement, including, without limitation, the following (a) the
receipt of the Liquidating Trust Assets; (b) the establishment and maintenance of such operating,
reserve and trust account(s) as are necessary and appropriate to carry out the terms of the
Liquidating Trust; (c) the investment of Cash that is a Liquidating Trust Asset; (d) the pursuit of
objections to, estimation of and settlements of General Unsecured Claims and Disputed Employee
Litigation Claims, regardless of whether such Claim or Interest is listed on the Debtors’ Schedules,
other than Claims or Interests that are Allowed pursuant to the Plan; (e) the prosecution, settlement
or abandonment of any Trust Causes of Action; (f) unless otherwise provided in the Plan, the
calculation and distribution of all distributions to be made under this Plan to holders of Liquidating
Trust Interests; and (g) such other responsibilities as may be vested in the Liquidating Trustee
pursuant to this Plan, the Liquidating Trust Agreement, the Confirmation Order, other Bankruptcy
Court Orders, or as otherwise may be necessary and proper to carry out the provisions of this Plan.
The Liquidating Trustee shall be responsible for the filing of all required tax returns and operating


{1228.002-W0056540.0056540.2}                           24
              Case 19-10323-CSS       Doc 486-1      Filed 06/20/19     Page 31 of 54



reports and the paying of taxes due the Liquidating Trust and all other obligations on behalf of the
Liquidating Trust, if any.
                       5.     Powers of Liquidating Trustee. The powers of the Liquidating
Trustee, as set forth in the Liquidating Trust Agreement, shall include, without limitation and
without further Bankruptcy Court approval, each of the following:
                               i.   With respect to any Liquidating Trust Asset, to exercise in a
manner not inconsistent with the Plan all power and authority that may be or could have been
exercised, commence all proceedings that may be or could have been commenced and take all
actions that may be or could have been taken by any member, officer, director or shareholder of the
Debtor with like effect as if authorized, exercised and taken by unanimous action of such officers,
directors and shareholders, including, without limitation, the dissolution of the Debtor;
                            ii.   To maintain accounts, to make distributions to holders of
Liquidating Trust Interests provided for or contemplated in the Plan; and take other actions
consistent with the Plan and the implementation thereof, including the establishment,
re-evaluation, adjustment and maintenance of appropriate reserves, in the name of the Liquidating
Trustee;
                           iii.    Except to the extent set forth in the Plan, to object to any
General Unsecured Claim or Disputed Employee Litigation Claim regardless of whether such
Claim was Disputed on the Effective Date, to compromise or settle any General Unsecured Claim
or Disputed Employee Litigation Claim regardless of whether such General Unsecured Claim or
Disputed Employee Litigation Claim was Disputed on the Effective Date, prior to objection
without supervision or approval of the Bankruptcy Court, free of any restriction of the Bankruptcy
Code, the Bankruptcy Rules, and the local rules of the Bankruptcy Court, other than those
restrictions expressly imposed by the Plan, the Confirmation Order or the Liquidating Trust
Agreement;
                           iv.     To make decisions, without further Bankruptcy Court approval,
regarding the retention or engagement of professionals, employees and consultants by the
Liquidating Trust and the Liquidating Trustee and to pay the fees and charges incurred by the
Liquidating Trustee on the Liquidating Trust’s behalf on or after the Effective Date for fees and
expenses of professionals (including those retained by the Liquidating Trustee), disbursements,
expenses or related support services relating to the Liquidating Trust;
                             v.     To file, if necessary, any and all tax and information returns
required with respect to the Liquidating Trust as a grantor trust pursuant to Treas. Reg. 1.671-4(a)
or otherwise, (ii) make tax elections by and on behalf of the Liquidating Trust, and (iii) pay taxes,
if any, payable by the Liquidating Trust.
                          vi.    To take all other actions not inconsistent with the provisions of
the Plan which the Liquidating Trustee deems reasonably necessary or desirable with respect to
administering the Plan;
                           vii.   To implement and/or enforce all provisions of the Plan,
including entering into any agreement or executing any document required by or consistent with
the Plan, the Confirmation Order and the Liquidating Trust Agreement;



{1228.002-W0056540.0056540.2}                         25
              Case 19-10323-CSS          Doc 486-1      Filed 06/20/19    Page 32 of 54



                          viii.   To abandon in any commercially reasonable manner, including
abandonment or donation to a charitable organization of its choice, any Liquidating Trust Asset if
the Liquidating Trustee concludes they are no benefit to the Estate;
                          ix.     Except as otherwise set forth herein, to prosecute and/or settle
Trust Causes of Action for the benefit of holders of Liquidating Trust Interests, with or without
approval of the Bankruptcy Court, and exercise, participate in or initiate any proceeding before the
Bankruptcy Court or any other court of appropriate jurisdiction and participate as a party or
otherwise in any administrative, arbitrative or other nonjudicial proceeding and pursue to
settlement or judgment such actions;
                           x.     To purchase or create and carry all insurance policies and pay
all insurance premiums and costs the Liquidating Trustee deems necessary or advisable;
                            xi.    To collect and liquidate and/or distribute all Liquidating Trust
Assets pursuant to the Plan, the Confirmation Order and the Liquidating Trust Agreement;
                                xii.   To hold any legal title to any and all of the Liquidating Trust
Assets;
                            xiii.    If any of the Liquidating Trust Assets are situated in any state or
other jurisdiction in which the Liquidating Trustee is not qualified to act as trustee, to nominate and
appoint a Person duly qualified to act as trustee in such state or jurisdiction and require from each
such trustee such security as may be designated by the Liquidating Trustee in its discretion; confer
upon such trustee all the rights, powers, privileges and duties of the Liquidating Trustee hereunder,
subject to the conditions and limitations of the Liquidating Trust Agreement, except as modified or
limited by the Liquidating Trustee and except where the conditions and limitations may be
modified by the laws of such state or other jurisdiction (in which case, the laws or the state or
jurisdiction in which the trustee is action shall prevail to the extent necessary); require such trustee
to be answerable to the Liquidating Trustee for all monies, assets and other property that may be
received in connection with the administration of all property; and remove such trustee, with or
without cause, and appoint a successor trustee at any time by the execution by the Liquidating
Trustee of a written instrument declared such trustee removed from office, and specifying the
effective date and time of removal;
                          xiv.    Exercise such other powers as may be vested in or assumed by
the Liquidating Trustee pursuant to the Plan, the Liquidating Trust Agreement, the Confirmation
Order, other orders of the Bankruptcy Court, or as may be necessary and proper to carry out the
provisions of the Plan.
                Solely with respect to any Liquidating Trust Asset, the Liquidating Trustee shall
stand in the same position as the Debtors with respect to any claim the Debtors may have to an
attorney-client privilege, the work-product doctrine, or any other privilege, and the Liquidating
Trustee shall succeed to all of the Debtors’ rights to preserve, assert or waive any such privilege.
                       6.      Compensation of the Liquidating Trustee. The Liquidating Trustee
shall be compensated pursuant to the terms of the Liquidating Trust Agreement subject to the
Committee Professional Fee Cap. Any professionals retained by the Liquidating Trustee shall be
entitled to reasonable compensation for services rendered and reimbursement of expenses
incurred, subject to approval by the Liquidating Trustee and subject to the Committee Professional
Fee Cap. The payment of fees and expenses of the Liquidating Trustee and its professionals shall

{1228.002-W0056540.0056540.2}                           26
              Case 19-10323-CSS           Doc 486-1       Filed 06/20/19   Page 33 of 54



be made in the ordinary course of business and shall not be subject to Bankruptcy Court approval.
The identity of the Liquidating Trustee and its proposed compensation shall be disclosed in the
Plan Supplement.
                     7.      Trust Causes of Action. The Liquidating Trustee shall have the sole
right to pursue any existing or potential Trust Causes of Action, by informal demand and/or
commencement of litigation.
                       8.      Effective Date. On the Effective Date, the Liquidating Trustee shall
have the rights and powers set forth herein and in the Liquidating Trust Agreement in order to carry
out and implement the purposes and intent of the Plan.

                  H.       Cancellation of Existing Securities.
                 Except as otherwise provided in the Plan or any agreement, instrument or other
document incorporated in the Plan, on the Effective Date, the obligations of the Debtors pursuant,
relating or pertaining to any agreements, indentures, certificates of designation, bylaws or
certificate or articles of incorporation or similar documents governing the shares, certificates, notes
and purchase rights, options, warrants or other instruments or documents evidencing or creating
any indebtedness or obligation of the Debtors related thereto shall be cancelled and deemed null
and void; provided, however, notwithstanding Confirmation or the occurrence of the Effective
Date, any such indenture or agreement that governs the rights of the holder of a Claim against the
Debtors shall continue in effect solely for purposes of (1) enabling holders of Allowed Claims to
receive distributions under the Plan as provided herein and (2) allowing the Unsecured Indenture
Trustees to enforce their rights, claims, and interests vis-à-vis any parties other than the Debtors;
(3) allowing the Unsecured Indenture Trustees to make the distributions in accordance with the
Plan (if any), as applicable; (4) preserving any rights of the Unsecured Indenture Trustees to
payment of fees, expenses, and indemnification obligations solely as against any money or
property distributable to the Holders under the relevant indenture, including any rights to priority
of payment and/or to exercise charging liens; (5) allowing the Unsecured Indenture Trustees to
enforce any obligations owed to each of them under the Plan; (6) allowing the Unsecured
Indenture Trustees to exercise rights and obligations relating to the interests of the Holders under
the relevant indentures consistent with the terms of the Plan; (7) allowing the Unsecured
Indenture Trustees to appear in the Chapter 11 Cases or in any proceeding in the Bankruptcy
Court or any other court, including, but not limited, to enforce the respective obligations owed to
such parties under the Plan; and (8) permitting the Unsecured Indenture Trustees to perform any
functions that are necessary to effectuate the foregoing; provided, further, however, that the
preceding provision shall not result in any expense or liability to the Debtors, except to the extent
set forth in or provided for under this Plan.

                  I.       Indemnification Obligations.
                Except as otherwise provided in the Plan, the Confirmation Order, any and all
indemnification obligations of the Debtors, whether pursuant to a contract, instrument, agreement,
certificate of incorporation, by-law, comparable organizational document, or other document or
applicable law, shall be rejected as of the Effective Date of the Plan.




{1228.002-W0056540.0056540.2}                             27
              Case 19-10323-CSS          Doc 486-1     Filed 06/20/19      Page 34 of 54



                  J.       Effectuating Documents; Further Transactions.
                Prior to the Effective Date, the Debtors and their respective directors, members,
trustees, officers, and managers are and, after the Effective Date, the Post-Effective Date Debtors
are authorized to and may issue, execute, deliver, file, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of
the Plan in the name of and on behalf of the Debtors, without the need for any approvals,
authorizations, or consents, except for those expressly required pursuant to the Plan, or any further
notice to or action, order, or approval of the Bankruptcy Court.
                  K.       Exemption from Certain Taxes and Fees.
                Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property
pursuant hereto shall not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing or recording fee, filing or recording fee, or other similar tax or
governmental assessment, and the appropriate state or local governmental officials or agents shall
forego the collection of any such tax or governmental assessment and to accept for filing and
recordation any of the foregoing instruments or other documents without the payment of any such
tax or governmental assessment.
                  L.       Treatment of Causes of Action.
                 Unless any Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan, Asset Purchase Agreement, Global
Settlement, or a Bankruptcy Court order, the Debtors reserve any and all Causes of Action (other
than Trust Causes of Action or Causes of Action transferred to Buyer pursuant to the Asset
Purchase Agreement) whether arising before or after the Petition Date, and preserve the right to
commence, prosecute, or settle such Causes of Action notwithstanding the occurrence of the
Effective Date. The Post-Effective Date Debtors may pursue such Causes of Action, other than the
Trust Causes of Action or Causes of Action transferred to Buyer pursuant to the Asset Purchase
Agreement, in their sole discretion. The Liquidating Trust may pursue the Trust Causes of Action
in its sole discretion. No Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement, or the Disclosure Statement to any Cause of Action against them as any indication
that the Post-Effective Date Debtors, the Buyer or the Liquidating Trust will not pursue any and all
available Causes of Action against them. No preclusion doctrine, including the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or
otherwise), or laches, shall apply to such Causes of Action as a consequence of the Confirmation or
Consummation.

                                         ARTICLE V
                                 FUNDING AND DISBURSEMENTS

                  A.       Disbursing Agents
              The Plan Administrator shall make all distributions under the Plan on account of
Allowed Claims, other than to holders of Liquidating Trust Interests, against the Debtors,
provided, however, that all Allowed Professional Fee Claims shall be paid out of the Professional
Fee Reserve. All distributions to holders of Liquidating Trust Interests shall be made by the

{1228.002-W0056540.0056540.2}                          28
              Case 19-10323-CSS        Doc 486-1    Filed 06/20/19     Page 35 of 54



Liquidating Trustee pursuant to the terms of the Plan, Confirmation Order and the Liquidating
Trust Agreement.

                  B.       Unclaimed Funds
                        1.       Unclaimed Property of the Post-Effective Date Debtors. The Plan
Administrator shall establish the Unclaimed Property Reserve for all Unclaimed Property for
Claims, other than Liquidating Trust Interests. Such Unclaimed Property shall be in held in a
reserve, for a period of thirty (30) days, for the recipients of the beneficial interests in the
Post-Effective Date Debtors under the terms of this Plan and Confirmation Order. Once the
distribution to Creditors, other than holders of Liquidating Trust Interests, becomes Unclaimed
Property, the Plan Administrator shall, subject to the limitations set forth herein, (a) hold such
Unclaimed Property in the Unclaimed Property Reserve solely for the benefit of such holder or
holders who have failed to claim such Unclaimed Property and (b) release the Unclaimed Property
from the Unclaimed Property Reserve and deliver to the holder entitled thereto upon presentation
of proper proof by such holder of its entitlement thereto. After the expiration of thirty (30) days,
the holders of Allowed Claims, other than Claims in classes entitled to Liquidating Trust Interests,
theretofore entitled to such Unclaimed Property shall cease to be entitled thereto and shall be
entitled to no further distribution under this Plan, and such Claims shall be deemed disallowed and
expunged in their entirety and the funds shall be redistributed to the other holders of Allowed
Claims in accordance with the terms of this Plan, and Confirmation Order. Such funds shall not be
subject to the escheat laws of any state.
                        2.     Unclaimed Property of the Liquidating Trust. The Liquidating
Trustee shall establish the Unclaimed Property Reserve for all Unclaimed Property for Liquidating
Trust Interests. Such Unclaimed Property shall be in held in a reserve, for a period of thirty (30)
days, for the recipients of the Liquidating Trust Interests. Once the distribution to holders of
Liquidating Trust Interests becomes Unclaimed Property, the Liquidating Trustee shall, subject to
the limitations set forth herein, (a) hold such Unclaimed Property in the Unclaimed Property
Reserve solely for the benefit of such holder or holders who have failed to claim such Unclaimed
Property and (b) release the Unclaimed Property from the Unclaimed Property Reserve and deliver
to the holder entitled thereto upon presentation of proper proof by such holder of its entitlement
thereto. After the expiration of thirty (30) days, the holders of Liquidating Trust Interests
theretofore entitled to such Unclaimed Property shall cease to be entitled thereto and shall be
entitled to no further distribution under this Plan, and such Liquidating Trust Interests shall be
deemed disallowed and expunged in their entirety and the funds shall be redistributed to the other
holders of Liquidating Trust Interests in accordance with the terms of this Plan, Confirmation
Order and Liquidating Trust Agreement. Such funds shall not be subject to the escheat laws of any
state.

                  C.       Cash Payments.
                Cash payments made pursuant to the Plan shall be in U.S. funds, by the means
agreed to by payor and payee, including by check or wire transfer or, in the absence of an
agreement, such commercially reasonable manner as the Liquidating Trustee shall determine in his
or her sole discretion.




{1228.002-W0056540.0056540.2}                        29
              Case 19-10323-CSS          Doc 486-1     Filed 06/20/19      Page 36 of 54



                  D.       Distribution for Allowed Claims.
              Except as otherwise provided in the Plan or the Confirmation Order, or as otherwise
ordered by the Bankruptcy Court, distributions to Allowed Claims shall be made on the
Distribution Date, or as soon after as practicable.
               No holder of a Disputed Claim shall have any Claim against the Plan Administrator,
the Post-Effective Date Debtors, the Liquidating Trustee, the Liquidating Trust, the Debtors or the
Estates with respect to such Disputed Claim until such Disputed Claim becomes an Allowed
Claim, and no holder of a Disputed Claim shall have any right to interest on such Disputed Claim
except as provided in the Plan.
                  E.       Interest and Charges.
                  No interest shall accrue or be paid on Allowed Claims.
                  F.       Compliance with Tax Requirements.
               In connection with the Plan, to the extent applicable, the Plan Administrator and the
Liquidating Trust shall comply with all tax withholding and reporting requirements imposed on it
by any Governmental Unit, and all distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Plan Administrator and the Liquidating Trust shall be authorized to take all actions
necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to
pay applicable withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, including, without limitation, requiring that the holder of
an Allowed Claim complete the appropriate IRS Form W-8 or IRS Form W-9, as applicable to
each holder or establishing any other mechanisms they believe are reasonable and appropriate.
The Plan Administrator and the Liquidating Trust reserve the right to allocate all distributions
made under the Plan in compliance with applicable wage garnishments, alimony, child support and
other spousal awards, liens and encumbrances.
               The Plan Administrator and the Liquidating Trust shall not be required to make
distributions on any Allowed Claim if the holder thereof has not provided all documentation
necessary to determine all tax withholding and reporting requirements for such Allowed Claim.
To the extent such documentation is not provided within thirty (30) days of the respective
Distribution Date, the distribution on such Allowed Claim shall be deemed Unclaimed Property.

                  G.       Fractional Dollars: De Minimis Distributions.
                Notwithstanding any other provision of the Plan, the Liquidating Trustee shall not
be required to make distributions or payments of fractions of dollars, and whenever any payment of
a fraction of a dollar under the Plan would otherwise be called for, the actual payment made shall
reflect a rounding down of such fraction to the nearest whole dollar. In addition, the Liquidating
Trustee shall not be required to may any distribution in an amount less than $50.00. To the extent
that such a distribution shall be called for as part of any interim distribution, the Liquidating
Trustee shall establish a reserve for all distributions in the amount of less than $50.00 and shall,
when and if the holder of a Claim Interest is entitled to a distribution of $50.00 or more, make such
distribution at such time. The Liquidating Trustee shall not be required to make any Final
Distribution of less than $50.00 and all monies otherwise payable in such amount shall be paid to

{1228.002-W0056540.0056540.2}                           30
              Case 19-10323-CSS          Doc 486-1      Filed 06/20/19    Page 37 of 54



the other holders of Allowed Claims, in accordance with the terms of the Plan, the Confirmation
Order and the Liquidating Trust Agreement.
                  H.       Delivery of Distributions to Holders of Allowed Claims.
                Distributions to holders of Allowed Claims shall be made at the address set forth in
the Schedules unless such addresses are superseded by proofs of claim or transfers of claims filed
pursuant to Bankruptcy Rule 3001 or at the last known address of such holders if the Plan
Administrator or the Liquidating Trustee have been notified in writing of a change of address. If
the distribution to any holder of an Allowed Claim is returned to the Plan Administrator or the
Liquidating Trustee as undeliverable or otherwise unclaimed, such Unclaimed Property shall be
held in a reserve as set forth in Section V.B of the Plan.
               If there is any residual Unclaimed Property at the time of the dissolution of the
Liquidating Trust, such residual Unclaimed Property shall be available for a subsequent
Distribution or donated to a charitable organization at the sole discretion of the Liquidating
Trustee.
                  I.       No Penalty Claims.
                Unless otherwise specifically provided for in the Plan, the Bankruptcy Code
(including Section 507(a)(8)(G)), or the Confirmation Order, no holder of any Claim will be
entitled to allowance of, or to receive any payment on account of, any penalty arising with respect
to or in connection with such Claim and any such penalty shall be deemed disallowed and
expunged.

                  J.       Setoffs and Recoupment.
                The Plan Administrator or the Liquidating Trust may, but shall not be required to,
setoff against or recoup from any Claims of any nature whatsoever that the Debtors may have
against the claimant pursuant to Bankruptcy Code section 558 or otherwise, but neither the failure
to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by the
Debtors or the Liquidating Trust of any such Claim it may have against the holder of such Claim.
                  K.       Distributions by Liquidating Trust.
                The Liquidating Trustee shall not be obligated to make a distribution that would
impair the ability of the Liquidating Trust to pay the expenses incurred by the Liquidating Trust.

                  L.       Claims Paid or Payable by Third Parties.
                           1.     Claims Paid by Third Parties
                The Plan Administrator and the Liquidating Trustee shall reduce in full a Claim,
and such Claim shall be disallowed without a Claim objection having to be Filed and without any
further notice to or action, order or approval of the Bankruptcy Court, to the extent that the holder
of such Claim receives payment in full on account of such Claim from a party that is not the
Debtors or Liquidating Trust. To the extent a holder of such Claim receives a distribution on
account of such Claim and receives payment from a party that is not the Debtors or the Liquidating
Trust on account of such Claim, such holder shall repay, return or deliver any distribution to the
Plan Administrator or the Liquidating Trust, to the extent the holder’s total recovery on account of
such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date


{1228.002-W0056540.0056540.2}                           31
              Case 19-10323-CSS        Doc 486-1      Filed 06/20/19      Page 38 of 54



of any such distribution under the Plan. The Liquidating Trust and the Debtors’ Estates reserve all
of their rights, remedies, claims and actions against any such holders who fail to repay or return
any such distribution.
                           2.   Claims Payable by Third Parties
                No distributions under the Plan shall be made on account of an Allowed Claim that
is payable pursuant to the Debtors’ Insurance Policies until the holder of such Allowed Claim has
exhausted all remedies with respect to such Insurance Policy. To the extent that one or more of the
Debtors’ Insurers agrees to satisfy in full or in part a Claim, then immediately upon such Insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims objection
having to be filed and without any further notice to or action, order or approval of the Bankruptcy
Court.
                       3.      Applicability of Insurance Policies
(A) Except as otherwise provided in the Plan, distributions to holders of Claims covered by an
Insurance Policy shall be in accordance with the provisions of any applicable Insurance Policy.
Notwithstanding anything to the contrary in the Disclosure Statement, the Plan, the Plan
Supplement, the Confirmation Order, the Claims Bar Date Order, any bar date notice or Claim
objection, any other document related to any of the foregoing, or any other order of the Bankruptcy
Court (including, without limitation, any provision that purports to be preemptory or supervening,
grants an injunction or release, requires any party to opt out of any releases or confers Bankruptcy
Court jurisdiction): (i) nothing shall in any way operate to, or have the effect of: (a) impairing or
modifying the Insurers’ legal, equitable, or contractual rights under the Insurance Policies, in any
respect; or (b) altering or modifying the coverage provided under the Insurance Policies, or the
terms and conditions thereof; (ii) the rights of Insurers shall be determined under their respective
Insurance Policies, applicable non-bankruptcy law, and/or settlement agreements to which the
Insurer is a party, as applicable; and (iii) the automatic stay of Bankruptcy Code section 362(a) and
the injunctions set forth in Article VIII of the Plan, if and to the extent applicable, shall be deemed
lifted without further order of this Bankruptcy Court, solely to permit: (I) claimants with valid
workers’ compensation claims or direct action claims against an Insurer under applicable
non-bankruptcy law to proceed with their claims; and (II) the Insurers to administer, handle,
defend, settle, and/or pay, in the ordinary course of business and without further order of this
Bankruptcy Court, (A) valid workers’ compensation claims, (B) claims where a claimant asserts a
direct claim against any Insurer under applicable non-bankruptcy law, or an order has been entered
by this Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its
claim against the Insurer, and (C) all costs in relation to each of the foregoing. Further, following
the occurrence of the Effective Date, nothingneither the automatic stay of Bankruptcy Code
section 362(a) nor the injunctions set forth in Article VIII of the Plan shall prevent the Insurers
from issuing reservation of rights or coverage letters or seeking or continuing to seek, as may be
applicable, any declaratory relief concerning their rights and obligations under their respective
Insurance Policies in any appropriate forum.

(B) To the extent that Federal Insurance Company, Chubb Insurance Company of New Jersey,
Executive Risk Specialty Insurance Company, Great Northern Insurance Company, and/or Chubb
Custom Insurance Company (collectively, and together with their affiliates and successors, the
“Chubb Companies”) seek to assert amounts owed by the Debtors under any Insurance Policies
with the Chubb Companies (collectively, the “Chubb Insurance Policies”) either by amending any

{1228.002-W0056540.0056540.2}                          32
              Case 19-10323-CSS       Doc 486-1     Filed 06/20/19     Page 39 of 54



proof of claim filed by the Chubb Companies, including, but not limited to, proofs of claim
numbers: 151, 152, 153, 173, 175, 177, 178, 179, 180, 182, 183, 185, 188, 189, 191, 192, 193, 194,
196, 197, 198, 199, 201, 202, 203, 204, 205, 206, 209, 213, 214, 216, 217, 218, 219, 220, 223, 225,
226, 227, 228, 229, 230, 231, 232, 234, 235, 236, 238, 239, 240, 241, 244, 245, 246, 247, 248, 249,
250, 251, 252, 253, 254, 255, 256, 257, 259, 262, 264, and 270, filed on or about May 31, 2019
(collectively, the “Chubb POCs”), or otherwise filing a timely Claim (collectively, with the Chubb
POCs, the “Chubb Claims”) the Post-Effective Date Debtors, the Liquidating Trustee, and the
Chubb Companies each reserve their rights with respect to whether such Chubb Claims shall be
treated as an Administrative Claim or a General Unsecured Claim in accordance with the Plan and
should the Post-Effective Date Debtors or the Liquidating Trustee, as applicable, and the Chubb
Companies not agree upon such treatment, the dispute shall be submitted to the Bankruptcy Court
for determination thereon; provided, however, that the Post-Effective Date Debtors or the
Liquidating Trustee, as applicable, may object to or seek to estimate the Chubb Claims at any time.
The Post-Effective Date Debtors agree to provide Chubb’s counsel thirty (30) days’ notice of any
intention to make a distribution and/or close the Chapter 11 Cases and the Chubb Companies shall
advise counsel to the Post-Effective Date Debtors within fourteen (14) days thereof of any
administrative amounts that are or are estimated to become due and owing in the future pursuant to
the Chubb Insurance Policies. The Liquidating Trustee agrees to provide counsel for the Chubbs
Companies thirty (30) days’ notice of any intention to make a distribution and/or close the Chapter
11 Cases and the Chubb Companies shall advise counsel to the Liquidating Trustee within fourteen
(14) days thereof of any general unsecured amounts that are or are estimated to become due and
owing in the future pursuant to the Chubb Insurance Policies. Notwithstanding anything in the
Plan to the contrary, neither the Post-Effective Date Debtors nor the Liquidating Trustee, as
applicable, shall be required to provide the Chubb Companies with advance notice of any
distributions that are anticipated to be made on or around the Effective Date in accordance with the
terms of the Plan; and neither the Post-Effective Date Debtors nor the Liquidating Trustee is
required to establish any reserve as of the Effective Date on account of the Chubb Claims.

(C) The Post-Effective Date Debtors and the Liquidating Trustee shall reasonably cooperate with
the Chubb Companies in accordance with the terms of the Chubb Insurance Policies, to the extent
practicable, through the date that the Plan Administrator or the Liquidating Trustee, as applicable,
is discharged of their respective duties in accordance with the terms of the Plan, the Liquidating
Trust Agreement, or the Plan Administrator Agreement; provided, however, that to the extent such
cooperation requires the Post-Effective Date Debtors or the Liquidating Trustee to incur costs, the
Chubb Companies shall be solely responsible for bearing such costs; provided further, however,
that the Post-Effective Date Debtors or the Liquidating Trustee must obtain the Chubb Companies’
written consent prior to incurring such costs, and no costs shall be incurred by the Post-Effective
Date Debtors and/or the Liquidating Trustee unless and until the Chubb Companies agree in
writing to such particular costs being incurred.

             M.      Delivery of Distributions to Holders of Prepetition Convertible Notes
Claims and Prepetition Exchangeable Note Claims
              Except as otherwise provided in the Plan, or reasonably requested by the Unsecured
Indenture Trustees, all distributions to Holders of Allowed Prepetition Convertible Notes Claims
and Prepetition Exchangeable Notes Claims shall be deemed completed when made to the
Unsecured Indenture Trustees; provided that non-Cash consideration shall not be distributed in the


{1228.002-W0056540.0056540.2}                        33
              Case 19-10323-CSS       Doc 486-1      Filed 06/20/19     Page 40 of 54



name of the Unsecured Indenture Trustees. The Unsecured Indenture Trustees shall hold or direct
such distributions for the benefit of the respective Holders of Allowed Prepetition Convertible
Notes Claims and Prepetition Exchangeable Notes Claims. As soon as practicable in accordance
with the requirements set forth in this Article V, the Unsecured Indenture Trustees shall arrange to
deliver such distributions to or on behalf of such Holders in accordance with the Prepetition
Convertible Notes Indenture and the Prepetition Exchangeable Notes Indenture, as applicable,
subject to the rights of the Unsecured Indenture Trustees to assert their charging lien. If the
Unsecured Indenture Trustees are unable to make, or consent to the Post-Effective Date Debtors or
the Liquidating Trustee, as applicable, making such distributions, the Post-Effective Date Debtors
or the Liquidating Trustee, with the cooperation of the Unsecured Indenture Trustees, shall make
such distributions to the extent practicable. The Unsecured Indenture Trustees shall have no duties
or responsibility relating to any form of distribution that is not DTC eligible and Liquidating
Trustee shall seek the cooperation of DTC so that any distribution on account of an Allowed
Prepetition Convertible Notes Claim or Prepetition Exchangeable Notes Claim that is held in the
name of, or by a nominee of, DTC, shall be made to the extent possible through the facilities of
DTC on the Effective Date or as soon as practicable thereafter. The Unsecured Indenture Trustees
shall retain all rights under the Prepetition Convertible Notes Indenture and the Prepetition
Exchangeable Notes Indenture, as applicable, to exercise their charging lien against distributions to
their respective Holders.

                                      ARTICLE VI
                                THE GLOBAL SETTLEMENT
                The Plan includes and effectuates a good faith compromise of claims and Causes of
Action (the “Global Settlement”) asserted or that could have been asserted by the Creditors’
Committee, and by and against the Debtors, and the Highbridge Parties, as well as of any potential
disputes related to the allocation of available value as among the Debtors’ different stakeholders,
as contemplated by the UCC Settlement and this Plan. In particular, the Highbridge Parties have
agreed to, among other things, (a) pay cash in the amount of $4.1 million to fund the Liquidating
Trust for the benefit of holders of General Unsecured Claims; (b) release their respective liens,
claims and rights to any Preserved Avoidance Actions; and (c) waive their right to participate in
any distribution on account of the Prepetition Exchangeable Note Claims and the Prepetition
Treximet Highbridge Deficiency Claims, until the occurrence of the Highbridge Participate Right
Trigger. In addition, the Buyer (a Highbridge Party) served as the stalking horse bidder for
substantially all of the Debtors’ assets, providing the Debtors with a path to a value-maximizing
and expedient resolution to these chapter 11 cases. Moreover, the DIP Lenders (each a Highbridge
Party) agreed to fund the Debtors’ post-Closing wind down budget on the terms set forth in the
Asset Purchase Agreement. In return for the foregoing, the Highbridge Parties are receiving
releases as set forth in Article VIII of the Plan.
                In connection with the Global Settlement, the Creditors’ Committee has obtained
significant value for general unsecured creditors, who, given the Debtors’ capital structure, would
likely receive no recovery or a substantially diminished recovery absent the consideration provided
pursuant to the Global Settlement, including the substantial consideration provided by the
Highbridge Parties. Likewise, the Creditors’ Committee has preserved the Trust Causes of Action
for the holders of Liquidating Trust Interests further enhancing their potential overall recovery.
The Global Settlement ends potentially expensive, extensive and time consuming litigation over
the respective parties’ rights and interests in the Debtors’ assets, provides for an expedited and


{1228.002-W0056540.0056540.2}                         34
              Case 19-10323-CSS          Doc 486-1    Filed 06/20/19    Page 41 of 54



efficient wind down of the Debtors’ Estates for the benefit of all stakeholders, and provides
significant recovery to the Debtors’ general unsecured creditors.
                Pursuant to Bankruptcy Code section 1123(b)(3)(A) of the Bankruptcy Code and
Bankruptcy Rule 9019 and in consideration of the distributions and other benefits provided under
the Plan, the provisions of the Plan implementing the Global Settlement constitute a good faith
compromise and settlement of all Released Claims against the Released Parties, and the Plan
constitutes a request for the Bankruptcy Court to authorize and approve such compromise and
Global Settlement, to release all of the Released Claims belonging to the Debtors and any other
Person that is deemed to have given a release pursuant to Section VIII.E of the Plan against each
and every Released Party. Distributions to be made pursuant to the Plan shall be made on account
of and in consideration of the Global Settlement. Entry of the Confirmation Order shall confirm
the Bankruptcy Court’s approval of the Global Settlement, as of the Effective Date, of all
components of the Global Settlement and the Bankruptcy Court’s finding that the Global
Settlement is in the best interests of the Debtors, the Post-Effective Date Debtors, their respective
Estates, and the holders of Claims and Interests, and is fair, equitable and reasonable.
        Notwithstanding anything to the contrary herein, Venable and FC shall have Allowed
General Unsecured Claims in the respective amounts of $168,653.51 and $302,966.47 for
attorneys’ fees and expenses incurred in respect of prepetition legal services provided to the
Debtors, in full satisfaction of, and free from any offset, challenge, claim or cause of action, in
respect of, in connection with or related to Venable’s and FC’s provision of such legal services.
                            ARTICLE VII
       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                  A.       Rejection of Executory Contracts and Unexpired Leases.
               Except as otherwise expressly set forth herein, on the Effective Date, all Executory
Contracts and Unexpired Leases shall be deemed rejected as of the Effective Date, unless such
Executory Contract or Unexpired Lease: (i) was assumed or rejected previously by the Debtors; (ii)
previously expired or terminated pursuant to its own terms; (iii) is the subject of a motion to
assume Filed on or before the Effective Date; or (iv) has been designated by the Buyer as a
“Transferred Contract” pursuant to the terms of the Asset Purchase Agreement; provided that (i)
the New Jersey Office Lease shall be assumed pursuant to the Motion of the Debtors for Entry of
an Order (I) Authorizing the Assumption and Assignment of that Certain Unexpired Lease and (II)
Fixing the cure Costs Related to the Unexpired Lease Pursuant to Bankruptcy Code section 365
[D.I. 458], (ii) the Federal Supply Schedule Contract Federal Supply Schedule Contract
36F79718D0413, dated May 1, 2018, by and between Department of Veterans Affairs and Pernix
Therapeutics, LLC. Federal Supply Schedule Contract V797D-40109, dated March 1, 2014, by
and between Department of Veterans Affairs and Macoven Pharmaceuticals, LLC shall be deemed
rejected on December 15, 2019, and (iii) the following contracts with Automatic Data Processing,
Inc. (ADP, Inc. and affiliates) shall be deemed rejected on June 22, 2019: (a) Administrative
Agreement for Defined Contribution Non-Standardized 401(k) Profit Sharing Plan and
Anticipated Termination, (b) ADP Workforce Now Comprehensive Services Agreement, and
Client Account Agreement and (c) Authorization to Debit for Collection COBRA and FSA
Services.
               Entry of the Confirmation Order shall constitute a Bankruptcy Court order
approving the rejection of such Executory Contracts or Unexpired Leases pursuant to Bankruptcy

{1228.002-W0056540.0056540.2}                          35
              Case 19-10323-CSS           Doc 486-1     Filed 06/20/19     Page 42 of 54



Code sections 365 and/or 1123. Unless otherwise indicated, rejection of Executory Contracts and
Unexpired Leases pursuant to the Plan shall be effective as of the Effective Date.
                  B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases.
                 Proofs of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Bankruptcy Court within twenty-one
(21) days after the earlier of (a) service of Notice of the Effective Date, or (b) service of notice of
entry of an order of the Bankruptcy Court (other than the Confirmation Order) approving the
rejection of a particular Executory Contract or Unexpired Lease on the counterparty thereto. The
Notice of the Effective Date shall indicate that, except as otherwise expressly set forth herein, all
Executory Contracts and Unexpired Leases that do not fall into one of the four clauses set forth in
Article VII.A hereof are deemed rejected as of the Effective Date. The Notice of Effective Date
shall also set forth the deadline for filing Proofs of Claim with respect to the same. Absent order of
the Court to the contrary, any Claims arising from the rejection of an Executory Contract or
Unexpired Lease not filed by the applicable deadline will not be considered Allowed and such
person or entity shall not be treated as a creditor for purposes of distributions under the Plan.
Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall
be classified as General Unsecured Claims and shall be treated in accordance with Class 6 of the
Plan, which information shall be included in the Notice of the Effective Date.

                                     ARTICLE VIII
                     RELEASE, INJUNCTION AND RELATED PROVISIONS

                  A.       Release of Liens.
                Except as otherwise provided in the Plan or in any contract, instrument, release or
other agreement or document created pursuant to the Plan, on the Effective Date, all mortgages,
deeds of trust, Liens, pledges or other security interests against any property subject to the Sale
Transaction shall be fully released.
                  B.       Liabilities to, and Rights of, Governmental Units.
                 Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
nothing in the Confirmation Order or the Plan discharges, releases, precludes, or enjoins: (1) any
liability to any Governmental Unit that is not a Claim; (2) any Claim of a Governmental Unit
arising after the Effective Date; (3) any police power or regulatory liability to a Governmental Unit
that any Entity would be subject to as the owner or operator of any property after the Effective
Date; (4) the rights of any Governmental Unit with respect to the transfer or assignment of any
license, permit, registration, authorization, or approval, in each case, to the extent provided under
applicable law; and/or (5) any liability to a Governmental Unit on the part of any Entity.
                  C.       Exculpation.
               Effective as of the Effective Date, no Exculpated Party shall have or incur, and
each Exculpated Party is hereby released and exculpated from, any Exculpated Claim or
any obligation, Cause of Action, or liability for any Exculpated Claim; provided, however,
that the foregoing “exculpation” shall have no effect on the liability of any person or Entity
that results from any act or omission based on or arising out of gross negligence, fraud or
willful misconduct.


{1228.002-W0056540.0056540.2}                            36
              Case 19-10323-CSS          Doc 486-1    Filed 06/20/19   Page 43 of 54



                  D.       Release.
                           1.     Releases by the Debtors
               Pursuant to section 1123(b) of the Bankruptcy Code and to the fullest extent
authorized by applicable law, and except as otherwise specifically provided in the Plan, for
good and valuable consideration, the adequacy of which is hereby confirmed, on and after
the Effective Date, each Released Party is expressly, unconditionally, generally and
individually and collectively released, acquitted and discharged by the Debtors and their
Estates from any and all actions, claims, obligations, rights, suits, judgments, damages,
demands, debts, rights, remedies, Causes of Action, and liabilities of any nature whatsoever,
including any derivative claims or claims for recharacterization, subordination, or
avoidance of the DIP Claims, Prepetition DDTL Secured Claims, Prepetition ABL Secured
Claims, Prepetition Treximet Claims, Prepetition Exchangeable Note Claims, or any other
claim against any Released Party, asserted on behalf of the Debtors, whether known or
unknown, foreseen or unforeseen, matured or unmatured, fixed or contingent, liquidated or
unliquidated, existing or hereinafter arising, in law, equity, or otherwise, whether for tort,
contract, violations of federal or state securities laws, or otherwise, that the Debtors or their
Estates would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim or Interest or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the purchase, sale or
rescission of the purchase or sale of, or any other transaction relating to any Security of the
Debtors, the Debtors, the Debtors’ restructuring efforts, the Chapter 11 Cases, the DIP
Financing Facility, the Sale, the UCC Settlement, the Global Settlement, the Plan, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the restructuring of Claims and Interests before or in the Chapter 11 Cases,
the negotiation, formulation, or preparation of the Plan or related agreements, instruments
or other documents (including, for the avoidance of doubt, providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document, or
other agreement contemplated by the Plan or the reliance by any Released Party on the Plan
or the Confirmation Order in lieu of such legal opinion), upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date; provided, however, that the foregoing releases shall have no effect on (x) the liability of
any person or Entity that results from any act or omission based on or arising out of gross
negligence, fraud or willful misconduct, or (y) any Claim or Cause of Action that is a
Transferred Asset.
                           2.     Consensual Third Party Releases
                Any holder of a Claim in an impaired class that is entitled to vote and that
does not opt out of the Consensual Third Party Releases, for good and valuable
consideration, the adequacy of which is hereby confirmed, shall be deemed to forever
release, waive, and discharge the Released Parties, other than the Debtors, of all claims,
obligations suits, judgments, damages, demands, debts, rights, remedies, Causes of Action
and liabilities of any nature whatsoever, whether direct or derivative, known or unknown,
foreseen or unforeseen, matured or unmatured, fixed or contingent, liquidated or
unliquidated, existing or hereinafter arising, in law, equity, or otherwise, whether for tort,
contract, violations of federal or state securities laws, or otherwise, including, without

{1228.002-W0056540.0056540.2}                          37
              Case 19-10323-CSS          Doc 486-1         Filed 06/20/19   Page 44 of 54



limitation, any of the foregoing based on or relating to, or in any manner arising from, in
whole or in part, the purchase, sale or rescission of the purchase, sale, or any other
transaction relating to any Security of the Debtors, the Debtors, the Debtors’ restructuring
efforts, the Chapter 11 Cases, the DIP Financing Facility, the Sale, the UCC Settlement, the
Global Settlement, the Plan, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the restructuring of Claims and
Interests before or in the Chapter 11 Cases, the negotiation, formulation, or preparation of
the Plan or related agreements, instruments or other documents (including, for the
avoidance of doubt, providing any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document, or other agreement contemplated by the Plan
or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such
legal opinion), upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date relating to the Debtors; provided,
however, that the foregoing releases shall have no effect on the liability of any person or
Entity that results from any act or omission based on or arising out of gross negligence,
fraud or willful misconduct; provided, further, that the releases set forth in this section shall
not be deemed a release of obligations owing by any party under the Global Settlement or
the UCC Settlement.
                  E.       Injunction.
              Except as otherwise provided in the Plan or the Confirmation Order, as of the
Effective Date, all Entities that have held, hold or may hold any Interest in the Debtors or a
Claim, Cause of Action, or other debt or liability against the Debtors or against any Released
Party that have been released and/or exculpated under the this Plan (the “Released Claims
and Interests”) are permanently enjoined from taking any of the following actions against
the Debtors or the Released Parties or their respective predecessors, successors and assigns,
subsidiaries, Affiliates, current (as of the Effective Date) directors, officers, principals,
shareholders, members, partners, employees, agents, advisory board members, financial
advisors, attorneys, accounts, investment bankers, consultants, representatives, and other
Professionals solely in their respective capacities as such or any property of the same, on
account of such Released Claims and Interests: (i) commencing or continuing, in any
manner or in any place, any action or other proceeding; (ii) enforcing, attaching, collecting
or recovering in any manner any judgment, award, decree or order; (iii) creating, perfecting
or enforcing any lien or encumbrance; (iv) asserting any right of setoff (other than setoffs
exercised prior to the Petition Date), or subrogation of any kind against any debt, liability or
obligation on account of or in connection with or with respect to any Released Claims or
Interests; and (c) commencing or continuing in any manner or in any place, any action that
does not comply with or is inconsistent with this provision; provided, however, that the
foregoing injunction shall have no effect on the liability of any person or Entity that results
from any act or omission based on or arising out of gross negligence, fraud or willful
misconduct.
                  F.       Term of Injunctions or Stays.
                Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions
or stays in effect in the Chapter 11 Cases pursuant to Bankruptcy Code section 105 or 362 or any
order of the Bankruptcy Court, and existent on the Confirmation Date (excluding any injunctions

{1228.002-W0056540.0056540.2}                              38
              Case 19-10323-CSS          Doc 486-1     Filed 06/20/19     Page 45 of 54



or stays contained in the Plan or the Confirmation Order), shall remain in full force and effect until
the Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.
                                    ARTICLE IX
                     CONDITIONS PRECEDENT TO CONFIRMATION AND
                             CONSUMMATION OF THE PLAN
                  A.       Conditions Precedent to Confirmation.
               It shall be a condition to Confirmation of the Plan that the following conditions
shall have been satisfied or waived pursuant to the provisions of Article IX.C of the Plan: (1) the
Bankruptcy Court shall have entered the Confirmation Order; and (2) the Asset Purchase
Agreement shall not have been terminated in accordance with its terms.
                  B.       Conditions Precedent to the Effective Date.
               It shall be a condition to the Effective Date of the Plan that the following conditions
shall have been satisfied or waived:
                        1.      the Bankruptcy Court shall have entered the Confirmation Order;
provided that in accordance with Bankruptcy Rules 3020(e), 6004(h), and 6006(d) (and
notwithstanding any other provision of the Bankruptcy Code or the Bankruptcy Rules), the
Confirmation Order shall not be stayed and shall be effective immediately upon its entry;
                       2.      all documents and agreements necessary to implement the Plan,
shall have (a) all conditions precedent to the effectiveness of such documents and agreements
satisfied or waived pursuant to the terms of such documents or agreements, (b) been tendered for
delivery, and (c) been effected or executed;
                           3.     the Closing of the Sale shall have occurred;
                       4.      the Professional Fee Claim Reserve shall have been funded
consistent with the terms of the Plan;
                      5.    the Liquidating Trust shall have been established in accordance with
the Liquidating Trust Agreement and shall have been funded with the Liquidating Trust Assets;
and
                        6.     all actions, documents, certificates and agreements necessary to
implement this Plan shall have been effected or executed and delivered to the required parties and,
to the extent required, Filed with the applicable Governmental Units in accordance with applicable
laws.
                  C.       Waiver of Conditions.
               The conditions to Confirmation and Consummation set forth in Article VIII of the
Plan may be waived only by prior written consent of the Debtors, the Highbridge Funds, and the
Creditors’ Committee, without notice, leave, or order of the Bankruptcy Court or any formal action
other than proceedings to confirm or consummate the Plan. Upon the occurrence of all the
conditions to Confirmation and Consummation set forth in Article IX of the Plan, the Debtors shall
immediately declare the Effective Date and file the Notice of Effective Date.




{1228.002-W0056540.0056540.2}                           39
              Case 19-10323-CSS           Doc 486-1     Filed 06/20/19   Page 46 of 54



                  D.       Effect of Failure of Conditions.
                Unless expressly set forth herein, if the Consummation of the Plan does not occur
on or before the date that is one hundred and eighty days following the Confirmation Date, the Plan
shall be null and void in all respects and nothing contained in the Plan or the Disclosure Statement
shall: (1) constitute a waiver or release of any Claims by the Debtors, any holders or any other
Entity; (2) prejudice in any manner the rights of the Debtors, any holders or any other Entity or (3)
constitute an admission, acknowledgment, offer or undertaking by the Debtors, any holder of any
Claim or any other Entity in any respect.
                                ARTICLE X
           MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN
                  A.       Modification and Amendments.
                Except as otherwise specifically provided in the Plan, the Debtors reserve the right,
with the consent of the Creditors’ Committee and/or the Highbridge Parties (in either case, with
such consent not to be unreasonably withheld, and solely to the extent that the Creditors’
Committee or any Highbridge Party, as applicable is adversely affected by such modification), to
modify the Plan, whether such modification is material or immaterial, and seek Confirmation
consistent with the Bankruptcy Code. Subject to certain restrictions and requirements set forth in
Bankruptcy Code section 1127 and Bankruptcy Rule 3019 (as well as those restrictions on
modifications set forth in the Plan), the Debtors expressly reserve their rights, with the consent of
the Creditors’ Committee and/or the Highbridge Parties (in either case, with such consent not to be
unreasonably withheld, and solely to the extent that the Creditors’ Committee or any Highbridge
Party, as applicable is adversely affected by such alteration, amendment or modification), to
revoke or withdraw, to alter, amend or modify the Plan, one or more times, after Confirmation,
and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend or
modify the Plan, or remedy any defect or omission or reconcile any inconsistencies in the Plan, the
Disclosure Statement or the Confirmation Order, in such matters as may be necessary to carry out
the purposes and intent of the Plan. Subject to their fiduciary obligations, the Debtors shall not
amend or modify the Plan as it relates to the UCC Settlement or the Global Settlement, including,
but not limited to, (a) the treatment of any Claim held by a Highbridge Party, (b) the rights of the
holders of Liquidating Trust Interests, (c) the treatment of any General Unsecured Claims, (d) the
Liquidating Trust Assets, or (e) any exculpation, release or injunction with respect to claims
against any Highbridge Party or the Creditor’ Committee, without the prior written consent of the
Highbridge Parties and the Creditors’ Committee.
                  B.       Effect of Confirmation on Modifications.
               Entry of a Confirmation Order shall mean that all modifications or amendments to
the Plan since the solicitation thereof are approved pursuant to Bankruptcy Code section 1127(a)
and do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.
                  C.       Revocation or Withdrawal of Plan.
                The Debtors reserve the right, to revoke or withdraw the Plan before the
Confirmation Date and to file a subsequent plan. If the Debtors revoke or withdraw the Plan, or if
Confirmation or Consummation does not occur, then: (l) the Plan shall be null and void in all
respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
to an amount certain of the Claims or Interests or Class of Claims or Interests), assumption or

{1228.002-W0056540.0056540.2}                            40
              Case 19-10323-CSS          Doc 486-1     Filed 06/20/19     Page 47 of 54



rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void and (3) nothing contained
in the Plan shall: (a) constitute a waiver or release of any Claim or Interest; (b) prejudice in any
manner the rights of the Debtors, any holder of a Claim or Interest or any other Entity or (c)
constitute an admission, acknowledgement, offer or undertaking of any sort by the Debtors, any
holder or any other Entity, provided, however, the revocation or withdrawal of the Plan or failure
to Consummate the Plan shall have no effect on the UCC Settlement or the Debtors’ and the
Highbridge Parties’ obligations thereunder.
                                         ARTICLE XI
                                  RETENTION OF JURISDICTION
                Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain exclusive
jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases, the Sale Transaction,
the UCC Settlement, the Global Settlement, and the Restructuring Transactions pursuant to
Bankruptcy Code sections 105(a) and 1142. The Bankruptcy Court shall retain non-exclusive
jurisdiction to hear any other matter not inconsistent with the Bankruptcy Code.
                                        ARTICLE XII
                                 MISCELLANEOUS PROVISIONS
                  A.       Immediate Binding Effect.
                Notwithstanding Bankruptcy Rules 3020(e), 6004(h) or 7062 or otherwise, upon
the occurrence of the Effective Date, the terms of the Plan shall be immediately effective and
enforceable and deemed binding upon the Debtors and any and all present and former holders of
Claims or Interests (irrespective of whether their Claims or Interests are deemed to have accepted
the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases and
injunctions described in the Plan, each Entity acquiring property under the Plan, any and all
non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors each of
respective successors and assigns of the foregoing persons and Entities.
                  B.       Additional Documents.
                On or before the Effective Date, the Debtors may file with the Bankruptcy Court
such agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. The Debtors and all holders receiving distributions
pursuant to the Plan and all other parties in interest may, from time to time, prepare, execute and
deliver any agreements or documents and take any other actions as may be necessary or advisable
to effectuate the provisions and intent of the Plan.
                  C.       Statutory Committee and Cessation of Fee and Expense Payment.
               On the Effective Date, the Creditors’ Committee shall dissolve and all of its
members, Professionals and agents shall have no further duties, responsibilities, obligations, and
authority in connection with the Debtors, the Chapter 11 Cases, the Plan, or its implementation,
except with respect to applications for Professional Fee Claims. The Debtors shall not be
responsible for paying any fees or expenses incurred by the Creditors’ Committee after the
Effective Date, other than in connection with applications for Professional Fee Claims, subject to
the Committee Professional Fee Cap.


{1228.002-W0056540.0056540.2}                          41
              Case 19-10323-CSS          Doc 486-1    Filed 06/20/19     Page 48 of 54



                  D.       Reservation of Rights.
                Except as expressly set forth in the Plan, the Plan shall have no force or effect
unless the Bankruptcy Court enters the Confirmation Order, and the Confirmation Order shall have
no force or effect if the Effective Date does not occur. None of the Filing of the Plan, any
statement or provision contained in the Plan or the taking of any action by the Debtors, with respect
to the Plan, the Disclosure Statement or the Plan Supplement shall be or shall be deemed to be an
admission or waiver of any of their respective rights with respect to the holders of Claims and
Interests or each other before the Effective Date.
                  E.       Successors and Assigns.
                The rights, benefits and obligations of any Entity named or referred to in the Plan
shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or
assign, if any, of such Entity.
                  F.       Notices.
               To be effective, all notices, requests and demands to or upon the Debtors shall be in
writing. Unless otherwise expressly provided herein, notice shall be deemed to have been duly
given or made when actually delivered or when received and telephonically confirmed, addressed
to the following:
                      1.      The Debtors

                                  Pernix Therapeutics, LLC
                                  10 N. Park Drive, Suite 201
                                  Morristown, NJ 07960
                                  Attention:    Garineh S. Dovletian, Esq., Wind Down Officer
                                  Telephone:    800-793-2145
                                  Email: gdovletian@pernixtx.com

with a mandated copy (which shall not constitute notice) to:

                                  Counsel to Debtors and Debtors-In-Possession
                                  Davis Polk & Wardell LLP
                                  450 Lexington Avenue
                                  New York, New York 10017
                                  Attn: Eli J. Vonnegut
                                       Christopher Robertson
                                  Telephone: 212-450-4000
                                  Telecopier: 212-701-5800
                                  Email:         eli.vonnegut@davispolk.com
                                                 christopher.robertson@davispolk.com

                                  Landis Rath & Cobb LLP
                                  919 N. Market Street
                                  Suite 1800
                                  Wilmington, Delaware 19801
                                   Attention:   Kerri K. Mumford, Esq.


{1228.002-W0056540.0056540.2}                          42
              Case 19-10323-CSS           Doc 486-1     Filed 06/20/19   Page 49 of 54



                                  Telephone:     302-467-4400
                                  Telecopier:    302-467-4450
                                  Email:         mumford@lrclaw.com

                  G.       Entire Agreement.
               Except as otherwise indicated, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings and
representations on such subjects, all of which have become merged and integrated into the Plan.
                  H.       Exhibits.
                All exhibits and documents included in the Plan are incorporated into and are a part
of the Plan as if set forth in full in the Plan. After the exhibits and documents are filed, copies of
such exhibits and documents shall be available upon written request to the Debtors’ counsel at the
address above, from the Notice, Claims and Balloting Agent’s website at
https://cases.primeclerk.com/pernix/ or by downloading such exhibits and documents from the
Bankruptcy Court’s website at http://www.deb.uscourts.gov. To the extent any exhibit or
document is inconsistent with the terms of the Plan, unless otherwise ordered by the Bankruptcy
Court, the non-exhibit or non-document portion of the Plan shall control.
                  I.       Severability of Plan Provisions.
                If, before Confirmation, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void or unenforceable, the Bankruptcy Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid, void or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holdings, alterations or interpretations, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected, impaired
or invalidated by such holdings, alterations or interpretations. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable
pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors’ consent and (3) non-severable and mutually dependent.
                  J.       Closing of Chapter 11 Cases.
               The Debtors shall promptly after the full administration of the Chapter 11 Cases,
File with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and Local Rule
3022-1 and any applicable order necessary to close the Chapter 11 Cases that has been fully
administered.
                  K.       No Admission Against Interest.
               Neither the filing of the Plan, the Disclosure Statement, nor any statement
contained therein, is or shall be deemed an admission against interest. In the event that this Plan is
not consummated, neither this Plan, the Disclosure Statement nor any statement contained therein
may be used or relied upon in any manner in any suit, action, proceeding or controversy within or
outside the Bankruptcy Court involving the Debtors.


{1228.002-W0056540.0056540.2}                             43
              Case 19-10323-CSS           Doc 486-1    Filed 06/20/19    Page 50 of 54



                  L.       No Waiver.
               Except as otherwise specifically provided herein, nothing set forth in this Plan or
the Disclosure Statement shall be deemed a waiver or release of any claims, rights or Causes of
Action against any Person other than the Debtors.
                  M.       Headings.
               The article and section headings used in the Plan are inserted for convenience and
reference only and neither constitutes a part of the Plan nor any manner affects the terms,
provisions or interpretation of the Plan.
                  N.       Governing Law.
               Except to the extent the Bankruptcy Code, the Bankruptcy Rules or other federal
law is applicable, or to the extent otherwise provided in the Plan, the rights and obligations arising
under the Plan, shall be governed by, and construed and enforced in accordance with the laws of
Delaware, without giving any effect to the principles of conflicts of law or such jurisdiction.
                  O.       Conflicts.
               Except as set forth in the Plan, to the extent that any provision of any other
Restructuring Document or any document or other exhibits, schedules, appendices, supplements,
or amendments of any document referenced in the Plan (the “Plan Related Documents”) conflict
with or are in any way inconsistent with any provision of the Plan, the Plan shall govern and
control; provided that, with respect to any conflict or inconsistency between the Plan or the Plan
Related Documents on the one hand, and the Confirmation Order on the other, the Confirmation
Order shall govern.




                  P.       No Discharge
             Notwithstanding any other provision of the Plan or Confirmation Order, pursuant to
Bankruptcy Code section 1141(d)(3), the Debtors will not receive a discharge.


Dated: June 19,20, 2019                               Respectfully Submitted,

                                              PERNIX THERAPEUTICS HOLDINGS, INC.
                                              By:

                                              /s/ Garineh S. Dovletian, Esq.
                                              Garineh S. Dovletian
                                              Wind Down Officer

                                              PERNIX THERAPEUTICS, LLC
                                              By:

                                              /s/ Garineh S. Dovletian, Esq.
                                              Garineh S. Dovletian

{1228.002-W0056540.0056540.2}                          44
              Case 19-10323-CSS   Doc 486-1   Filed 06/20/19     Page 51 of 54



                                      Wind Down Officer

                                      PERNIX MANUFACTURING, LLC
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      PERNIX SLEEP, INC.
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      CYPRESS PHARMACEUTICALS, INC.
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer




                                      HAWTHORN PHARMACEUTICALS, INC.
                                      By:
                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      MACOVEN PHARMACEUTICALS, L.L.C.
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      GAINE, INC.
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer


{1228.002-W0056540.0056540.2}                  45
              Case 19-10323-CSS   Doc 486-1   Filed 06/20/19     Page 52 of 54




                                      RESPICOPEA, INC.
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      PERNIX IRELAND LIMITED
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      PERNIX IRELAND PAIN DESIGNATED
                                      ACTIVITY COMPANY
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer




                                      PERNIX HOLDCO 1, LLC
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      PERNIX HOLDCO 2, LLC
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian
                                      Wind Down Officer

                                      PERNIX HOLDCO 3, LLC
                                      By:

                                      /s/ Garineh S. Dovletian, Esq.
                                      Garineh S. Dovletian


{1228.002-W0056540.0056540.2}                  46
              Case 19-10323-CSS   Doc 486-1   Filed 06/20/19   Page 53 of 54



                                      Wind Down Officer




{1228.002-W0056540.0056540.2}                 47
       Case 19-10323-CSS      Doc 486-1   Filed 06/20/19   Page 54 of 54




Document comparison by Workshare Compare on Thursday, June 20, 2019
9:14:22 AM
Input:
                    file://S:\wdox\LRCDocs\1228\002\PLED\~VER\1\W005654
Document 1 ID
                    0.DOCX
Description         W0056540
Document 2 ID       file://S:\wdox\LRCDocs\1228\002\PLED\W0056540.DOCX
Description         W0056540
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                12
Deletions                                  9
Moved from                                 0
Moved to                                   0
Style change                               0
Format changed                             0
Total changes                             21
